 

 

 

CaS€ 19-10323-CSS DOC 389 Filed 05/06/19 Page 1 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
PERNIX SLEEP, INC., et al.1 Case No. 19-10323 (CSS)
Debtors. Jointly Administered

Ref. Nos. 339, 340, 341, 376, 378, 379 & 380

 

ORDER (I) APPROVING THE FIRST AMENDED DISCLOSURE STATEMENT ON AN
INTERIM BASIS; (II) SCHEDULING A COMBINED HEARING ON FINAL
APPROVAL OF THE FIRST AMENDED DISCLOSURE STATEMENT AND FIRST
AMENDED PLAN CONFIRMATION AND DEADLINES RELATED THERETO; (III)
APPROVING THE SOLICITATION, NOTICE AND TABULATION PROCEDURES
AND THE FORMS RELATED THERETO; AND (IV) GRANTING RELATED RELIEF

Upon the Motion of Debtors for Entry of an Order (1 ) Approving the Disclosure
Statement on an Interim Basis; (II) Scheduling a Combined Hearing on Final Approval of the
Disclosure Statement and Plan Con/z"rmation and Deadlines Related Thereto,' (III) Approving the
Solicitation, Notice and Tabalation Procedures and the Forms Related Thereto; and (IV)
Granting Related Relief (the “Motion”), the First Amended Joint Plan of Liquidation of Pernix
Sleep, Inc. and Its Ajj“iliated Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the
Bankruptcy Code [D.I. 378] (the “First Amended Plan”) and the First Amended Disclosure

Statement for the ]0int Plan of Pernix Sleep, Inc. and Its A]j”iliated Debtors and Debtors-In-

Possession Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 379] (the “First Amended

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, Where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), PerniX Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Lirnited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

{1228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed 05/06/19 Page 2 Of 65

Disclosure Statement”);2 and based on the record in these Chapter ll Cases; and the Court
having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended
Slanding Order of Reference from the United States District Court for the District of Delaware,
dated as of February 29, 2012; and the Court having found that this is a core proceeding pursuant
to 28 U.S.C. § 157(b)(2) and the Court may enter a final order consistent with Article Ill of the
United States Constitution; and the Court having found that venue of this proceeding and this
Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that
sufficient notice of the Motion has been given; and the Court having found that the relief
requested in the l\/iotion is in the best interests of the Debtors’ estates, their creditors and other
parties-in-interest; and the Court having reviewed the Motion and having heard the statements in
support of the relief requested therein at the hearing before the Court on this Motion; and the
Court having determined that the legal and factual bases set forth in the Motion establish just
cause for the relief granted herein; and upon all of the proceedings had before the Court; and
after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY FOUND THAT:

A. The Debtors have all necessary authority to propose and prosecute the First
Amended Plan and the First Amended Disclosure Statement.

B. The Debtors have provided adequate notice of the Motion, and the time fixed for
filing objections thereto, and no other or further notice need be provided with respect to the
Motion.

C. The period, set forth below, during which the Debtors may solicit the First

Amended Plan is a reasonable and adequate period of time under the circumstances for creditors

 

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion, First
Amended Plan or First Amended Disclosure Statement, as applicable

{1228.002_W0055504.2} 2

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 3 Of 65

entitled to vote to make an informed decision to accept or reject the First Amended Plan,
including to make an informed decision to object to the First Amended Plan.

D. The procedures for solicitation and tabulation of votes to accept or reject the First
Amended Plan (as more fully set out in the Motion and in this Order in Exhibit 1 attached
hereto) (the “Solicitation Procedures”) provide for a fair and equitable process, and are consistent
with the Bankruptcy Code section 1126.

E. The notices substantially in the forms attached hereto as Exhibit 2 (the
“Confirmation Hearing Notice”), Exhibit 3 (the “Non-Voting Status - Deemed to Accept
M”) and Exhibit 4 (the “Non-Voting Status - Deemed to Reiect Notice” and together with
the Confirmation Hearing Notice, and the Non-Voting Status - Deemed to Accept Notice, the
“M”), and the procedures set forth below for providing such notices to creditors of the time,
date and place of the hearing to consider final approval of the First Amended Disclosure
Statement and continuation of the First Amended Plan (the “Confirmation Hearing”), and the
contents of the Notices comply with Bankruptcy Rules 2002, 3017 and Local Rule 3017-2 and
constitute sufficient notice to all interested parties.

F. The forms of the Ballot attached hereto as Exhibits 52 62 7, & 8 are sufficiently
consistent with Official Form No. 314, adequately address the particular needs of these Chapter
ll Cases, and are appropriate for the Voting Classes to vote to accept or reject the First
Amended Plan.

NOW THEREFOR, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
l. The Motion is GRANTED as set forth herein.
2. The First Amended Disclosure Statement is approved on an interim basis under

Bankruptcy Code section ll25, Bankruptcy Rule 3017 and Local Rule 3017-2. Any objections

{1228.002_w0055504.2} 3

 

 

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 4 Of 65

to the adequacy of the information contained in the First Amended Disclosure Statement are
expressly reserved for consideration at the Confirrnation Hearing.

3. The Confirmation Schedule is approved in its entirety unless otherwise modified
herein.

4. The combined hearing on final approval of the adequacy of the First Amended
Disclosure Statement and confirmation of the First Amended Plan is scheduled for Junez_D,
2019 at A:O_O,g.m. (prevailing Eastern Time) (the “Confirmation Hearing”). The deadline to
file objections to the adequacy of the First Amended Disclosure Statement and confirmation of
the Plan is June l_§, 2019 at 4:00 p.m. (prevailing Eastern Time) (the “Ob]`ection Deadline”).
The Confirmation Hearing may be continued from time to time by the Court or the Debtors, after
consultation with counsel to the Committee and Highbridge, without further notice other than
adjournments announced in open court.

5. Objections to the adequacy of the First Amended Disclosure Statement and
confirmation of the First Amended Plan, if any, must:

a. be in writing;
b. conform to the Bankruptcy Rules and Local Rules;

c. state the name and address of the objecting party and the
amount and nature of the Claim of such entity;

d. state with particularity the basis and nature of any objection
to the First Amended Disclosure Statement, the First
Amended Plan and, if practicable, a proposed modification
to the First Amended Plan that would resolve such
objection; and

e. be filed, together with a proof of service, with the Court
and served so that they are actually received by the
following parties on or prior to the Obiection Deadline:
(i) co-counsel to the Debtors, Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017, Attn:

{1228.002-w0055504.2} 4

 

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 5 Of 65

Eli J. Vonnegut and Christopher S. Robertson, and
(ii) Delaware counsel to the Debtors, Landis Rath & Cobb
LLP, 919 Market Street, Suite 1800, Wilmington, Delaware
19801, Attn: Adam G. Landis and Kerri K. Mumford;
(iii) the Office of the United States Trustee, 844 King
Street, Suite 2207, Lockbox 35, Wilmington, Delaware
19801, Attn: Benjamin Hackman; (iv) co-counsel to the
Committee, (a) Akin Gump Strauss Hauer & Feld LLP,
One Bryant Park, Bank of America Tower, New York,
New York 10036, Attn: Arik Preis and Gary Ritacco and
(b) Potter Anderson & Corroon LLP, 1313 North Market
Street, Sixth Floor, Wilmington, Delaware 19801, Attn:
Jeremy W. Ryan and R. Stephen McNeill; and (v) counsel
to Highbridge, (a) Skadden, Arps, Slate, Meagher & Flom
LLP, 4 Times Square, New York, New York 10036, Attn:
Evan A. Hill and Lisa Laukitis and (b) Skadden, Arps,
Slate, Meagher & Flom LLP, One Rodney Square, 920 N.
King Street, Wilmington Delaware 19801, Attn: Cameron
M. Fee.

6. The deadline to file supplements to the First Amended Plan shall be @,/A
2019 at 11:59 p.m. (prevailing Eastern Time).

7. The Solicitation Procedures set forth in Exhibit l attached hereto are hereby
approved in their entirety, provided that the Debtors reserve the right, after consultation with
Highbridge and the Committee, to amend or supplement the Solicitation Procedures and related
documents to better facilitate the confirmation process.

8. The Solicitation Procedures for service of the Solicitation Package (defmed
below) and the Notices set forth in the Motion satisfy the requirements of the Bankruptcy Code,
the Bankruptcy Rules and the Local Rules.

9. The Confirmation Hearing Notice, in substantially the form attached hereto as
Exhibit 2, complies with the requirements of Bankruptcy Rules 2002(b), 2002(d) and 3017(d)

and Local Rule 3017-2 and is approved in all respects The Confirmation Hearing Notice shall

{1228.002-W0055504.2} 5

 

 

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 6 Of 65

be served upon the Debtors’ creditors and all parties requesting notice pursuant to Bankruptcy
Rule 2002 within four (4) days of the entry of this Order.

10. The Non-Voting Status Notices, substantially in the forms attached hereto as
Exhibits 3 and 4, are hereby approved in all respects The Non-Voting Status ~ Deemed to
Accept Notice shall be served upon all holders of Claims in Classes 1 and 2 within four (4) days
of the entry of this Order. The Non-Voting Status - Deemed to Reject Notice shall be served
upon all holders of Claims and lnterests in Classes 9, 10 and 11 within four (4) days of the entry
of this Order.

11. The Debtors shall transmit a package (the “Solicitation Package”) containing, (a)
a cover letter describing the contents of the Solicitation Package, (b) the First Amended
Disclosure Statement, the First Amended Plan and all exhibits thereto (on a disk or flash drive in
PDF format), (c) this Order (on a disk or flash drive in PDF format), (d) the Confirmation
Hearing Notice, (e) the Ballot, including voting instructions, and (f) a pre-addressed stamped
return envelope to holders of Claims in the Voting Classes within four (4) days following entry
of this Order.

12. As part of the Solicitation Package, the Debtors shall distribute to creditors
entitled to vote on the First Amended Plan the applicable Ballot based on Official Form No. 314,
modified to address the particular circumstances of these Chapter 11 Cases and to include certain
additional information that the Debtors believe to be relevant and appropriate for the Voting
Classes to vote to accept or reject the First Amended Plan. The forms of Ballot attached hereto

as Exhibits 5 6 7 & 8 are hereby approved.

 

13. The deadline to submit Ballots to accept or reject the First Amended Plan shall be

June/_j: 2019 at 11:59 p.m. (prevailing Eastern Time) (the “Voting Deadline”).

{1228.002-w0055504.2} 6

 

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 7 Of 65

14. Ballots shall be transmitted by mail, as part of the Solicitation Package, to the
record holders of claims in the Voting Classes. All other holders of Claims and Interests will not
be provided with a Ballot because such holders are either unimpaired and presumed to accept the
First Amended Plan under Bankruptcy Code section 1126(f) or impaired and deemed to reject
the Plan under Bankruptcy Code section 1126(g). Such non-voting holders will receive a copy
of the Confirmation Hearing Notice and the applicable Non-Voting Status Notice.

15. The procedures set forth in the Motion for effectively casting a Ballot are hereby
approved in their entirety. In order to cast a Ballot, parties must (i) fully complete and execute
the Ballot and return it by first-class mail, over-night courier or hand-delivery to Prime Clerk at
the address set forth in the Ballot or (ii) submit it via electronic online transmission through a
customized online balloting portal on the Debtors’ case website,
https://cases.primeclerk.com/pemix,3 on or before the date that is seven (7) days prior to the
Confirmation Hearing.

16. Ballots otherwise sent by facsimile, telecopy, or electronic submissions other than
as set forth in the Ballot will g be accepted Only properly completed, executed and timely
submitted Ballots will be accepted by the Debtors.

17. The following Ballots shall not be counted in tabulating votes cast to accept or
reject the First Amended Plan: (a) any Ballot that is illegible or contains insufficient information
to permit the identification of the holder of the Claim; (b) any Ballot submitted by a party that
does not hold a Claim in a Class that is entitled to vote; (c) any unsigned Ballot; and (d) any

Ballot not marked to either accept or reject the First Amended Plan, as applicable

 

3 The encrypted Ballot data and audit trail created by such electronic submissions shall become part of the record of
any Ballot submitted in this manner and the creditor’s electronic signature will be deemed to be an original signature
immediately legally valid and effective

{1223.002_w0055504.2} 7

 

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 8 Of 65

18. The record date for determining which holders of Claims are to be served with the
Solicitation Package and the Notices shall be the date on which this Order is entered (the
“Record Date”).

19. Unless otherwise set forth herein, the Debtors shall mail only the Confirmation
Hearing Notice to parties requesting notice pursuant to Bankruptcy Rule 2002. The First
Amended Plan, First Amended Disclosure Statement and Confirmation Hearing Notice shall be
served on all government entities identified in these Chapter 11 Cases. The Debtors also will
mail, or cause to be mailed, the Confirmation Hearing Notice and the applicable Non-Voting
Status Notice to all known holders of Claims and Interests in Classes that are not entitled to vote
on the First Amended Plan. The Debtors are authorized to provide in the Confirmation Hearing
Notice directions for such parties to obtain (i) electronic copies of the Plan Documents via
download from the website maintained by Prime Clerk and (ii) a print copy of the Plan
Documents free of charge to the requesting party (but only to the extent so requested of Prime
Clerk by telephone, letter or email) to be delivered by Prime Clerk to the requesting party by
first-class mail.

20. The Debtors are authorized, after consultation with Highbridge and the
Committee, to make changes to the First Amended Disclosure Statement, First Amended Plan,
Solicitation Procedures, Notices, Ballots and related pleadings without further order of the Court,
including without limitation, changes to correct typographical and grammatical errors and to
make conforming changes among the foregoing documents before their distribution

21. Notwithstanding anything in the First Amended Plan or this Order to the contrary,
the Cigna Contracts (as defined in the Objectz'on of Cigna Entz`tz`es to Disclosure Statementfor

the Joint Plan of Pernix Sleep, Inc. and Its Affilz`ated Debtors-in-Possession Pursaanl to Chapter

{1228.002-W0055504.2} 8

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 9 Of 65

ll of the Bankruptcy Code [D.I. 353] (the “Cigna Objection”)), shall not be assumed or rejected
under the First Amended Plan, but shall be deemed validly terminated effective as of 12:01 a.m.,
June 1, 2019. To the extent that the Effective Date precedes May 31, 2019, the Cigna Contracts
shall be deemed to have passed through confirmation of the First Amended Plan. This resolves
the Cigna Objection.

22. The Debtors and Prime Clerk are hereby authorized to take any action necessary
or appropriate to implement the terms of, and the relief granted in, this Order Without seeking
further order of the Court.

23. The terms and conditions of this Order shall be immediately effective and
enforceable upon entry of this order.

24. The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.

Date: May 6, 2019
Wilmington, Delaware %

The Honorable Christopher S. Sontchi
Chief United States Bankruptcy Judge

{1228.002_w0055504.2} 9

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 10 Of 65

EXHIBIT 1

{1228.002-W0055504.2}

 

 

CaS€ 19-1_0323-CSS DOC 389 Filed O5/O6/1_9 Page 11 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter 11
PERNIX SLEEP, INC., et al.l Case No. 19-10323 (CSS)
Debtors, Jointly Administered

 

SOLICITATION PROCEDURES

 

On May 6, 2019, the above-captioned debtors and debtors in possession (the “Debtors”)
filed: (a) the First Amended Disclosure Statementfor the Joz`nt Plan of Pernix Sleep, Inc. and lis
Ajj(l`liated Debtors and Ajj‘z`liated Debtors-ln-Possessl`on Parsuant to Chapter 11 of the
Bankruptcy Code dated May 6, 2019 [D.I. _J (including all exhibits thereto and as amended,
supplemented or otherwise modified from time to time, the “Disclosure Statement”); (b) the First
Amended Joint Chapter 11 Plan of Liquidation ofPernz`x Sleep, Inc. and Its Ajj(iliated Debtors
and Debtors-[n-Possession Pursuanz‘ to Chapter ll of the Bankruptcy Code dated May 6, 2019
[D.I. __] (including all exhibits thereto and as amended, supplemented, or otherwise modified
from time to time, the “M”); and (c) the Motion of Debtors for Entry of an Order (I)
Approvz`ng the Disclosure Statement 0n an Interi)n Basis,' (II) Schedulz`ng a Combined Hearing
on Final Approval of the Disclosure Statement and Plan Confirmation and Deadlines Related
Thereto; (III) Approving the Solz`citation, Notice and Tabulation Procedares and the Forms
Related Thereto,' and (1 V) Granting Related Relief(the “Motion”).Z

Definitions

a. “Ballot” means the ballot accompanying the Disclosure Statement upon which
certain holders of lmpaired Claims entitled to vote shall, among other things,
indicate their acceptance or rejection of the Plan in accordance with the Plan and
the procedures governing the solicitation process, and which must be actually
received on or before the Voting Deadline.

b. “Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware having jurisdiction over these Chapter 11 Cases.

 

l The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

2 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion, the Plan or
the Disclosure Statement, as applicable

{1228.002-W0055504.2}

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 12 Of 65

c. “Confirmation Hearing” means the hearing conducted by the Bankruptcy Court
pursuant to Bankruptcy Code section 1128(a) to consider confirmation of the
Plan, as such hearing may be adjourned or continued from time to time and which
currently is scheduled for June _, 2019 at _:_ _,m. (prevailing Eastern Time).

d. “Confirmation Hearing Notice” means that certain notice of the hearing on final
approval of the Disclosure Statement and confirmation of the Plan approved by
the Bankruptcy Court in the Interim Approval and Procedures Order.

e. “Disclosure Statement” means the Disclosure Statement filed on May 6, 2019
and approved on an interim basis by the Bankruptcy Court in the Interim
Approval and Procedures Order.

f. “Interim Approval and Procedures Order” means the Order (I) Approving the
First Amended Disclosure Statement on an Interim Basis; (II) Scheduling a
Combined Hearing on Final Approval of the First Amended Disclosure Statement
and First Amended Plan Confirmation and Deadlines Related Thereto,' (III)
Approving the Solicitatz`on, Notice and Tabulation Procedures and the Forms
Related Thereto,' and (1 V) Granting Related Relief[D.I. _`|.

g. “General Tabulation Procedures” means the Procedures set forth herein for the
purposes of tabulating votes to accept or reject the Plan.

h. “Non-Voting Status Notice-Deemed to Reject” means the notice the holders of
Claims and Interests in Classes 9, 10 and 11 who are deemed to reject the Plan
will receive in lieu of a Ballot.

i. “Non-Voting Status Notice-Deemed to Accept” means the notice of non-voting
status that the holders of Claims in Classes 1 and 2 who are deemed to accept the
Plan will receive in lieu of a Ballot.

j. “Plan” means the First Amended Joz`nt Chapter ]] Plan of Lz'qaidation of Pernix
Sleep, Inc. and Its Ajj‘iliated Debtors and Debtors-In-Possession Parsaant to
Chapter 11 of the Bankruptcy Code [D.I. __], as may be amended or modified
from time to time, filed on May 6, 2019.

k. “Objection Deadline” means June _, 2019, at 4:00 p.m. (prevailing Eastern
Time), the date set by the Bankruptcy Court as the deadline to file and serve
objections to the Plan.

1. “Resolution Event” has the meaning set forth in section D.4. of the Solicitation
Procedures.
m. “Solicitation Package” consists of the documents set forth in section C.l. of the

Solicitation Procedures.

n. “Solicitation Procedures” means the procedures set forth herein.

{1228.002-W0055504,2} 2

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 13 Of 65

o. “Prime Clerk” means Prime Clerk LLC the noticing, claims and administrative
agent retained by the Debtors in these Chapter 11 Cases.

p. “Voting Deadline” means June __, 2019 at 11:59 p.m. (prevailing Eastern
Time), the date set by the Bankruptcy Court as the deadline for receipt of Ballots
by Prime Clerk.

q. “Record Date” has the meaning set forth in section A of the Solicitation
Procedures.

Solicitation Procedures
A. The Record Date

The Bankruptcy Court has approved , 2019, at 4:00 p.m. prevailing Eastern
Time, as the record date (the “Record Date”) for purposes of determining, among other things,
which holders of Claims are entitled to vote on the Plan.

B. The Voting Deadline

The Bankruptcy Court has approved June _, 2019, at 11:59 p.m. (prevailing Eastern
Time) as the deadline for the delivery of Ballots voting to accept or reject the Plan (the “Voting
Deadline”). To be counted as votes to accept or reject the Plan, all Ballots must be properly
executed, completed and delivered by (i) using the return envelope provided or by delivery by:
(a) first class mail, (b) overnight courier or (c) personal delivery, or (ii) submitting it via
electronic online transmission through a customized online balloting portal on the Debtors’ case
website, https://cases.primeclerk.com/pernix, so that the Ballot is actually received by Prime
Clerk no later than the Voting Deadline. The Ballot will clearly indicate the appropriate return
address and directions for electronic submission Ballots returnable to Prime Clerk should be
sent to: Pernix Sleep, Inc. Ballot Processing c/o Prime Clerk, LLC One Grand Central Place, 60
East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165.

C. Solicitation Procedures

l. The Solicitation Package: The Solicitation Package shall contain copies of the
following:

(a) a cover letter describing the contents of the Solicitation Package;

(b) the Disclosure Statement, the Plan and all exhibits thereto (on a disk or flash
drive in PDF format);

(c) the lnterim Approval and Procedures Order (on a disk or flash drive in PDF
format);

(d) the Confirmation Hearing Notice;

(e) the Ballot, including voting instructions;

{1228.002_w0055504.2} 3

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 14 Of 65

(f) a pre-addressed stamped return envelope; and
(g) such other materials as the Court may direct or authorize

2. Distribution of the Solicitation Package: The Solicitation Package shall be served
on all known holders of Claims classified as Class 5 (Prepetition Exchangeable Note Claims);
Class 6 (General Unsecured Claims); Class 7 (Disputed Ernployee Litigation Claims); and Class
8 (Prepetition Treximet Highbridge Deficiency Claim) under the Plan.

The Debtors shall make every reasonable effort to ensure that holders of more than one
Claim in the Voting Classes receive no more than one Solicitation Package on account of such
Claims.

3. Distribution of Materials: In addition, the Office of the United States Trustee and
counsel to the Official Committee of Unsecured Creditors shall be served the Solicitation
Package The Debtors will mail, or cause to be mailed, a copy of the Confirmation Hearing
Notice to all parties on the 2002 List. The Debtors also will mail, or cause to be mailed, the
Confirmation Hearing Notice and the applicable Non-Voting Status Notice to all known holders
of Claims and Interests in Classes that are not entitled to vote on the Plan.

D. Voting and General Tabulation Procedures

l. Who May Vote: Only the following holders of Claims in the Voting Classes are
entitled to vote:

a. Holders of Claims for which Proofs of Claim have been timely-filed, as
reflected on the claims register as of the Record Date; provided, however, that
certain holders of Claims subject to a pending objection shall not be entitled to
vote unless they become eligible to vote through a Resolution Event, as set
forth in more detail in section D.4. herein;

b. Holders of Claims that are listed in the Debtors’ Schedules and Statements,
with the exception of those Claims that are scheduled as contingent,
unliquidated or disputed (excluding such scheduled Claims that have been
superseded by a timely-filed Proof of Claim);

c. Holders whose Claims arise pursuant to an agreement or settlement with the
Debtors, as reflected in a document filed with the Bankruptcy Court, in a final
order of the Bankruptcy Court, or in a document executed by the Debtors
pursuant to authority granted by the Bankruptcy Court, in each case regardless
of whether a Proof of Claim has been filed; and

d. The assignee of any transferred or assigned Claim, only if: (i) transfer or
assignment has been fully effectuated pursuant to the procedures dictated by
Bankruptcy Rule 3001(e) and (ii) such transfer is reflected on the Claims
Register on or before the Record Date.

{1223.002-\)\/0055504.2} 4

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 15 Of 65

2. Establishing Claim Amounts: ln tabulating votes, the following hierarchy will
be used to determine the amount of the Claim associated with each vote:

a. the amount of the Claim settled and/or agreed upon by the Debtors, as
reflected in a Bankruptcy Court pleading, stipulation, agreement, or other
document filed with the Bankruptcy Court, in a final order of the Bankruptcy
Court or in a document executed by the Debtors pursuant to authority granted
by the Bankruptcy Court;

b. the amount of the Claim Allowed (temporarily or otherwise) pursuant to a
Resolution Event in accordance with the Solicitation Procedures;

c. the amount of the Claim contained in a Proof of Claim that has been timely
filed by the applicable claims bar date (or deemed timely filed by the
Bankruptcy Court under applicable law); provided that Ballots cast by holders
whose Claims are not listed in the Schedules, but that timely file a Proof of
Claim in an unliquidated or unknown amount that are not the subject of an
objection, will count for satisfying the numerosity requirement of Bankruptcy
Code section 1126(c) and will count as Ballots for Claims in the amount of
$1.00 solely for the purposes of satisfying the dollar amount provisions of
section 1126(c) of the Bankruptcy Code; provided, further, that to the extent
the amount of the Claim contained in the Proof of Claim is different from the
amount of the Claim set forth in a document filed with the Bankruptcy Court
as referenced in the Solicitation Procedures, the amount of the Claim in the
document filed With the Bankruptcy Court will supersede the amount of the
Claim set forth on the respective Proof of Claim;

d. the amount of the Claim listed in the Schedules; provided, that such Claim is
not listed in the Schedules as contingent, unliquidated or disputed, or any
combination thereof, and has not been paid; and

e. in the absence of any of the foregoing, zero.

The amount of the Claim established herein shall control for voting purposes only and
shall not constitute the Allowed amount of any Claim. Moreover, any amounts filled in on
Ballots by the Debtors through Prime Clerk are not binding for any purpose, including for
purposes of voting and distribution

3. General Ballot Tabulation: The following voting procedures and standard
assumptions will be used in tabulating Ballots:

a. except as otherwise provided herein or unless waived by the Debtors, unless
the Ballot being furnished is timely submitted on or prior to the Voting
Deadline, the Debtors shall reject such Ballot as invalid and, therefore, decline
to count it in connection with Confirmation;

b. Prime Clerk will date and time-stamp all Ballots when received Prime Clerk
shall retain all original Ballots and an electronic copy of the same for a period

{1228.002-w0055504.2} 5

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 16 Of 65

{1228,002-W0055504.2}

of one (1) year after the Effective Date of the Plan, unless otherwise ordered
by the Bankruptcy Court;

an original executed Ballot is required to be submitted by the entity submitting
any written Ballot. Subject to the other procedures and requirements herein,
completed, executed Ballots (except Beneficial Holders’ Ballots and Master
Ballots (as defined herein)) may be submitted via the online “E-Balloting”
portal maintained by Prime Clerk at hL)s://cases.primeclerk.com/pernix;

Ballots (with the exception of master ballots submitted by Nominees (as
defined herein)) should not be returned by electronic mail or facsimile_any
Ballots submitted by electronic mail or facsimile (with the exception of
Master Ballots submitted by Nominees) will not be valid;

the Debtors shall file the Voting Report at least one (1) business day prior to
the Confinnation Hearing. The Voting Report shall, among other things,
delineate every irregular Ballot including, without limitation, those Ballots
that are late or (in whole or in material part) illegible, unidentifiable, lacking
signatures or necessary information, received via facsimile or electronic mail,
or damaged The Voting Report shall indicate the Debtors’ intentions with
regard to such irregular Ballots;

the method of delivery of Ballots to Prime Clerk is at the election and risk of
each holder of a Claim. Except as otherwise provided herein, such delivery
will be deemed made only when Prime Clerk actually receives the originally
executed Ballot;

no Ballot should be sent to any of the Debtors, the Debtors’ agents (other than
Prime Clerk), or the Debtors’ financial or legal advisors and if so sent will not
be counted;

if multiple Ballots are received from the same holder of a Claim with respect
to the same Claim prior to the Voting Deadline, the last valid Ballot received
prior to the Voting Deadline will supersede and revoke any prior dated Ballot;

holders must vote all of their Claims within each Voting Class either to accept
or reject the Plan and may not split any such votes. Accordingly, a Ballot that
partially rejects and partially accepts the Plan will not be counted Further, if
a holder has multiple Claims within a Voting Class, the Debtors may, in their
discretion, aggregate the Claims of any particular holder within a Class for the
purpose of counting votes;

a person signing or electronically submitting a Ballot in its capacity as a
trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity must
indicate such capacity when signing and, if required or requested, submit
proper evidence to the requesting party of the authority to so act on behalf of
the subject holder;

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 17 Of 65

k. the Debtors, subject to contrary order of the Bankruptcy Court, may waive any
defects or irregularities as to any particular Ballot at any time, either before or
after the close of voting, and any such waivers shall be documented in the
Voting Report;

1. neither the Debtors, nor any other entity, will be under any duty to provide
notification of defects or irregularities with respect to delivered Ballots other
than as provided in the Voting Report, nor will any of them incur any liability
for failure to provide such notification;

m. unless Waived by the Debtors, subject to contrary order of the Bankruptcy
Court, any defects or irregularities in connection with deliveries of Ballots
must be cured prior to the Voting Deadline or such Ballots will not be
counted;

n. in the event a designation for lack of good faith is requested by a party in
interest under Bankruptcy Code section 1126(e), the Bankruptcy Court will
determine whether any vote to accept and/or reject the Plan cast with respect
to that Claim will be counted for purposes of determining whether the Plan
has been accepted and/or rejected by such Claim;

o. subject to any contrary order of the Bankruptcy Court, the Debtors reserve the
right to reject any and all Ballots not in proper forrn, the acceptance of which,
in the opinion of the Debtors, would not be in accordance with the provisions
of the Bankruptcy Code or the Bankruptcy Rules; provided, however, that any
such rejections shall be documented in the Voting Report;

p. if a Claim has been estimated or otherwise Allowed for voting purposes by an
order of the Bankruptcy Court pursuant to Bankruptcy Rule 3018(a), such
Claim shall be temporarily Allowed in the amount so estimated or Allowed by
the Bankruptcy Court for voting purposes only and not for purposes of
allowance or distribution;

q. if an objection to a Claim is filed, such Claim shall be treated in accordance
with the procedures set forth herein; and

r. the following Ballots shall not be counted in determining the acceptance or
rejection of the Plan: (a) any Ballot that is illegible or contains insufficient
information to permit the identification of the holder of the Claim; (b) any
Ballot cast by an entity that does not hold a Claim in a Class that is entitled to
vote on the Plan; (c) any unexecuted Ballot; (d) any Ballot not marked to
accept or reject the Plan or any Ballot marked both to accept and reject the
Plan; or (e) any Ballot submitted by any entity not entitled to vote pursuant to
the Solicitation Procedures.

 

4. Master Ballot Voting and Tabulation Procedures: In addition to the
foregoing generally applicable voting and ballot tabulation procedures, the following procedures

{1228.002-W0055504.2} 7

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 18 Of 65

shall apply to beneficial holders of Claims in Class 5 (the “Beneficial Holders”) who hold and
therefore will vote their position through a nominee (a “Nominee”):

3..

{1223.002-w0055504.2}

Prime Clerk shall distribute or cause to be distributed to the Nominees the
appropriate number of (i) Solicitation Packages for each Beneficial Holder
represented by the Nominee as of the Record Date, which will contain copies
of Ballots to each Beneficial Holder (a “Beneficial Holder Ballot”), and (ii) a
master ballot (the “Master Ballot”);

each Nominee shall immediately, and in any event within five (5) business
days after its receipt of the Solicitation Package commence the solicitation of
votes from its Beneficial Holder clients through one (l) of the following
methods:

i. distribute to each Beneficial Holder the Solicitation Package along with
a Beneficial Holder Ballot, voting information form (“M”), and/or other
customary communication used to collect voting information from its
Beneficial Holder clients along with instructions to the Beneficial Holder
to return its vote to the Nominee in a timely fashion; or

ii. distribute to each Beneficial Holder the Solicitation Package along with
a “pre-validated” Ballot signed by the Nominee and including the
Nominee’s DTC participant number, the Beneficial Holder’s account
number, and the number of interests held by the Nominee for such
Beneficial Holder With instructions to the Beneficial Holder to return its
pre-validated Beneficial Holder Ballot to Prime Clerk in a timely fashion;

each Nominee shall compile and validate the votes and other relevant
information of all such Beneficial Holders on the Master Ballot; and transmit
the Master Ballot to Prime Clerk on or before the Voting Deadline;

Nominees that submit Master Ballots must keep the original Beneficial Holder
Ballots, VIFS, or other communication used by the Beneficial Holder to
transmit its vote for a period of one (1) year after the Effective Date of the
Plan;

Nominees that pre-validate Beneficial Holder Ballots must keep a list of
Beneficial Holders for whom they pre-validated a Ballot along with copies of
the pre-validated Ballots for a period of one (1) year after the Effective Date
of the Plan;

Prime Clerk will not count votes of Beneficial Holders unless and until they
are included on a valid and timely Master Ballot or a valid and timely “pre-
validated” Beneficial Holder Ballot;

votes cast by Beneflcial Holders through Nominees will be applied to the
applicable positions held by such Nominees in the applicable Voting Class, as
of the Record Date, as evidenced by the record and depository listings. Votes

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 19 Of 65

k.

submitted by a Nominee pursuant to a Master Ballot will not be counted in
excess of the amount of such interests held by such Nominee as of the Record
Date;

if conflicting votes or “over-votes” are submitted by a Nominee pursuant to a
Master Ballot, Prime Clerk will use reasonable efforts to reconcile
discrepancies with the Nominees. If over-votes on a Master Ballot are not
reconciled prior to the preparation of the Voting Report, the Debtors shall
apply the votes to accept and to reject the Plan in the same proportion as the
votes to accept and to reject the Plan submitted on the Master Ballot that
contained the over-vote, but only to the extent of the Nominee’s position in
the applicable Voting Class;

a single Nominee may complete and deliver to Prime Clerk multiple Master
Ballots. Votes reflected on multiple Master Ballots will be counted, except to
the extent that they are duplicative of other Master Ballots. lf two or more
Master Ballots submitted by a single Nominee are inconsistent, the latest
received valid Master Ballot received prior to the Voting Deadline will, to the
extent of such inconsistency, supersede and revoke any prior received Master
Ballot. Likewise, if a Beneficial Holder submits more than one Beneficial
Holder Ballot to its Nominee, (i) the latest received Beneficial Holder Ballot
received before the submission deadline imposed by the Nominee shall be
deemed to supersede any prior Beneficial Holder Ballot submitted by the
Beneficial Holder, and (ii) the Nominee shall complete the Master Ballot
accordingly;

the Debtors will, upon Written request, reimburse Nominees for customary
mailing and handling expenses incurred by them in forwarding the Beneficial
Holder Ballot and other enclosed materials to the Beneficial Holders for
Which they are the Nominee No fees or commissions or other remuneration
will be payable to any broker, dealer, or other person for soliciting Beneficial
Holder Ballot with respect to the Plan; and

Nominees are also permitted to return Master Ballot to Prime Clerk via email.

5. Temporary Allowance of Claims for Voting Purposes: If a holder of a Claim
is subject to a pending objection as of the Record Date, the holder of such Claim cannot vote
unless one or more of the following events have taken place at least five (5) business days before
the Voting Deadline (each, a “Resolution Event”):

€t.

{1228.002-W0055504.2}

an order of the Bankruptcy Court is entered allowing such Claim pursuant to
Bankruptcy Code section 502(b), after notice and a hearing;

an order of the Bankruptcy Court is entered temporarily allowing such Claim
for voting purposes only pursuant to Bankruptcy Rule 3018(a), after notice
and a hearing;

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 20 Of 65

c. a stipulation or other agreement is executed between the holder of such Claim
and the Debtors resolving the objection and allowing such Claim in an agreed
upon amount;

d. a stipulation or other agreement is executed between the holder of such Claim
and the Debtors temporarily allowing the holder of such Claim to vote its
Claim in an agreed upon amount; or

e. the pending objection to such Claim is voluntarily withdrawn by the Debtors.

No later than two (2) business days after a Resolution Event, Prime Clerk shall distribute
a Solicitation Package and a pre-addressed, postage pre-paid envelope to the relevant holder of
such temporarily allowed Claim that has been allowed for voting purposes only (or for other
purposes as set forth in an applicable order of the Bankruptcy Court) by such Resolution Event,
Which must be returned according to the instructions on the Ballot by no later than the Voting
Deadline.

If the holder of a Claim receives a Solicitation Package and the Debtors object to such
Claim after the Record Date, but at least fifteen (15) days prior to the Confirmation Hearing, the
Debtors’ notice of objection will inform such holder of the rules applicable to Claims subject to a
pending objection and the procedures for temporary allowance for voting purposes.
Furthermore, if the holder of a Claim receives a Solicitation Package and the Debtors object to
such Claim less than fifteen (15) days prior to the Confirmation Hearing, the holder’s Claim shall
be deemed temporarily allowed for voting purposes only without further action by the holder of
such Claim and without further order of the Bankruptcy Court.

6. Forms of Notices to Unimpaired Classes: Certain holders of Claims that are not
entitled to vote because they are unimpaired are otherwise presumed to accept the Plan under
Bankruptcy Code section 1126(f) and will receive the Notice of Non-Voting Status - Deemed to
Accept, substantially in the form attached to the lnterim Approval and Procedures Order as
Exhibit 3. Such notice Will instruct the holders how they may obtain copies of the documents
contained in the Solicitation Package (excluding Ballots).

7. Forms of Notices to Impaired Classes: Certain holders of Claims or Interests
that are not entitled to vote because they are Impaired, or are otherwise deemed to reject the Plan
under Bankruptcy Code section 1126(g) will receive only the Notice of Non-Voting Status -
Deemed to Reject, substantially in the form attached to the lnterim Approval and Procedures
Order as Exhibit 4. Such notice will instruct the holders how they may obtain copies of the
documents contained in the Solicitation Package (excluding Ballots).

E. Release, Exculpation and Injunction Language in the Plan

THE RELEASE, EXCULPATION AND lNJUNCTlON LANGUAGE lN ARTICLE
Vlll OF THE PLAN WILL BE lNCLUDED lN THE DISCLOSURE STATEMENT AND
FURTHER NOTICE lS PROVIDED WITH RESPECT TO SUCH PROVISIONS IN THE
CONFIRMATION HEARING NOTICE.

{1228.002_W0055504_2} 10

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 21 Of 65

F. Amendments to the Plan and the Solicitation Procedures

THE DEBTORS EXPRESSLY RESERVE THE RIGHT TO AMEND FROM TIME TO
TIME THE TERMS OF THE PLAN IN ACCORDANCE WITH THE TERMS THEREOF
(SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF BANKRUPTCY CODE
SECTION 1127 AND THE TERMS OF THE PLAN REGARDING MODIFICATION).

THE DEBTORS EXPRESSLY RESERVE THE RIGHT TO AMEND OR
SUPPLEl\/IENT THE SOLICITATION PROCEDURES TO BETTER FACILITATE THE
SOLICITATION PROCESS.

>l<>l<>l<

{1228.002_W0055504.2} l 1

 

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 22 Of 65

EXHIBIT 2

{1228.002-W0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 23 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter ll
PERNIX SLEEP, INC., et al.l Case No. 19-10323 (CSS)
Debtors. Jointly Administered

 

NOTICE OF (A) INTERIM APPROVAL OF THE FIRST AMENDED DISCLOSURE
STATEMENT AND (B) COMBINED HEARING TO CONSIDER FINAL APPROVAL
OF THE FIRST AMENDED DISCLOSURE STATEMENT AND
CONFIRMATION OF THE FIRST AMENDED PLAN AND
THE OBJECTION DEADLINE RELATED THERETO

TO ALL PARTIES IN INTEREST, PLEASE TAKE NOTICE THAT:

l. Filing of the Disclosure Statement and Plan. On May 6, 2019, the above-captioned
debtors and debtors-in-possession (collectively, the “Debtors”) filed the First Amended
Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and lis A/j‘z`h`ated Debtors
and Ajj(iliated Debtors-In-Possession Parsaant to Chapter 11 Of the Bankruptcy Code
dated May 6, 2019, [D.I. __l (as amended from time to time and including all exhibits
and supplements thereto, the “Disclosure Statement”) and the First Amended Joint
Chapter 11 Plan Of Liqaz`datz`on of Pernix Sleep, Inc. and Its Ajj(z`lz`az‘ed Debtors and
Debtors-In-Possession Pursaant to Chapter 11 of the Bankruptcy Code dated May 6,
2019 [D.I. __`| (as may be amended, supplemented or modified, including all exhibits
thereto, the “M”).Z

 

2. lnterim Bankruptcy Court Approval of the Disclosure Statement and the Notice
Procedures. On 2019, the United States Bankruptcy Court for the District
of Delaware (the “Bankrup_tcy Court”) entered an order [D.I. 1 (the “Interim Approval
and Procedures Order”) approving, among other things, the Disclosure Statement on an
interim basis, as required under Local Rule 3017-2 and authorizing the Debtors to

 

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc, (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, lnc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

2 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
Disclosure Statement, as applicable

{1228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 24 Of 65

provide notice of their intent to seek confirmation of the Plan pursuant to certain
procedures set forth therein.

3. Objections to Final Approval of the Disclosure Statement and Confirmation of the
Plan. The Bankruptcy Court has established June , 2019 at 4:00 p.m. (prevailing
Eastern Time[, as the last date and time for filing and serving objections to the adequacy
of the information in the Disclosure Statement and to confirmation of the Plan (the
“Objection Deadline”). Any objection to the final approval of the Disclosure Statement
and confirmation of the Plan must (a) be in writing, (b) conform to the Bankruptcy Rules
and the Local Rules, (c) state the name and address of the objecting party and the amount
and nature of the Claim or Interest of such Entity, (d) state with particularity the basis and
nature of any objection to the Disclosure Statement, the Plan and, if practicable, a
proposed modification to the Plan that would resolve such objection, and (e) be filed,
together with a proof of service, with the Bankruptcy Court and served so that it is
actually received no later than the Obiection Deadline, by: (i) co-counsel to the
Debtors, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
10017, Attn: Eli J. Vonnegut (eli.vonnegut@davispolk.com) and Christopher S.
Robertson (christopher.robertson@davispolk.com), and (ii) Delaware counsel to the
Debtors, Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington,
Delaware 19801, Attn: Adam G. Landis (landis@lrclaw.com) and Kerri K. Mumford
(mumford@lrclaw.com); (iii) the Office of the United States Trustee, 844 King Street,
Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Benjamin Hackrnan
(benjamin.a.hackman@usdoj.gov); (iv) co-counsel to the official committee of
unsecured creditors appointed in these chapter ll cases (the “Committee”), (a) Akin
Gump Strauss Hauer & Feld LLP, One Bryant Park, Bank of America Tower, New York,
New York 10036, Attn: Arik Preis (apreis@akingump.com) and Gary Ritacco
(gritacco@akingump.com) and (b) Potter Anderson & Corroon LLP, 1313 North Market
Street, Sixth Floor, Wilmington, Delaware 19801, Attn: Jeremy W. Ryan
(jryan@potteranderson.com) and R. Stephen McNeill (rmcneill@potteranderson.com);
and (v) counsel to Highbridge, (a) Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times
Square, New York, New York 10036, Attn: Evan A. Hill (evan.hill@skadden.com) and
Lisa Laukitis (lisa.laukitis@skadden.com) and (b) Skadden, Arps, Slate, Meagher &
Flom LLP, One Rodney Square, 920 N. King Street, Wilmington Delaware 19801, Attn:
Cameron M. Fee (cameron.fee@skadden.com).

4. Voting Procedures. Holders of Class 5 (Prepetition Exchangeable Note Claims); Class
6 (General Unsecured Claims); Class 7 (Disputed Employee Litigation Claims); and
Class 8 (Prepetition Treximet Highbridge Deficiency Claim) as of , 2019 (the
“Record Date”) are entitled to vote to accept or reject the Plan. lf you hold Such a Claim,
you will receive a solicitation package which shall include, among other things, a copy of
(i) this Notice, (ii) the Plan (on a disk or flash drive in PDF format), (iii) the Disclosure
Statement (on a disk or flash drive in PDF format), and (iv) a ballot. Please review the
ballot and the instructions included therewith for how to vote on the Plan. Failure to
follow the voting instructions may disqualify your vote.

5. Voting Deadline. The deadline to vote on the Plan is June _, 2019 at 11:59 pm
(prevailing Eastern Time) (the “Voting Deadline”). The Debtors’ noticing, claims and

{1228.002-w0055504.2} 2

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 25 Of 65

administrative agent, Prime Clerk, LLC (“Prime Clerk”), must receive your ballot with an
original signature by the Voting Deadline, otherwise your vote will not be counted ln
order for your Ballot to count, you must (i) fully complete and execute the ballot and
return it by first class mail, over-night courier or hand-delivery to Prime Clerk at the
address set forth in the ballot or (ii) submit it via electronic online transmission through a
customized online balloting portal on the Debtors’ case website,
https://cases.primeclerk.com/pernix,3 so that such ballot is actually received by Prime
Clerk on or before the Voting Deadline.

6. The Confirmation Hearing. A combined hearing to consider final approval of the
Disclosure Statement and confirmation the Plan (the “Confirmation Hearing”) will
commence on June _, 2019 at _:_ _.m. (prevailing Eastern Time) before the
Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge, in the United
States Bankruptcy Court for the District of Delaware, located at 824 Market Street, 5th
Floor, Wilmington, DE 19801. Please be advised that the Confirmation Hearing may be
continued from time to time by the Bankruptcy Court or the Debtors without further
notice other than by such adjournment being announced in open court or by a notice of
adjournment filed With the Bankruptcy Court and served on parties entitled to notice
under Bankruptcy Rule 2002 and the Local Rules or otherwise ln accordance with the
Plan, the Plan may be modified, if necessary, prior to, during, or as a result of the
Confirmation Hearing by further action of the Debtors and without further notice to or
action, order, or approval of the Bankruptcy Court or any other entity.

7. Directions to Obtain the Plan Documents and Make Inquiries. With authority of the
Bankruptcy Court, copies of the Plan, the Disclosure Statement, the lnterim Approval and
Procedures Order (the “Plan Documents”) are not included With this service If you
should have any questions or if you would like to obtain any of the Plan Documents,
please feel free to contact Prime Clerk by: (a) calling Prime Clerk at 844-339-4361 (toll
f`ree); (b) visiting the Debtors’ case website at: http://cases.primeclerk.com/pemix and/or
(c) writing to Pernix Sleep, Inc. Ballot Processing c/o Prime Clerk, LLC One Grand
Central Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165.
You may also obtain copies of any pleadings for a fee via PACER at:
http://www.deb.uscourts.gov. Please be advised that Prime Clerk is authorized to answer
questions about, and provide additional copies of, the Plan Documents, but may n_ot
advise you as to whether you should vote to accept or reject the Plan.

8. Release, Exculpation, and Injunction Language in the Plan. Please be advised that
Article VIII of the Plan contains the exculpation, releases and injunction provisions set
forth below. YOU ARE ADVISED TO REVIEW AND CONSIDER THESE
PROVISIONS CAREFULLY BECAUSE YOUR RIGHTS MAY BE AFFECTED.
YOU MAY ELECT NOT TO GRANT THE RELEASES CONTAINED IN
ARTICLE VIII.D.2 OF THE PLAN ONLY IF YOU ARE A MEMBER OF A
VOTING CLASS AND YOU OPT OUT OF THE THIRD PARTY RELEASES. IF

 

3 The encrypted Ballot data and audit trail created by such electronic submission shall become part of the record of
any Ballot submitted in this manner and the creditor’s electronic signature will be deemed to be an original signature
immediately legally valid and effective

{1228.002-w0055504.2} 3

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 26 Of 65

YOU ARE A MEMBER OF A VOTING CLASS AND YOU FAIL TO OPT OUT
OF THE THIRD PARTY RELEASES BEFORE THE VOTING DEADLINE SET
FORTH ABOVE., YOU WILL BE DEEMED TO CONSENT TO THE RELEASES
SET FORTH IN ARTICLE VIII.D.2 OF THE PLAN.

Article VIII.C. Exculpation

Effective as of the Effective Date, no Exculpated Party shall have or incur,
and each Exculpated Party is hereby released and exculpated from, any
Exculpated Claim or any obligation, Cause of Action, or liability for any
Exculpated Claim; provided, however, that the foregoing “exculpation” shall
have no effect on the liability of any person or Entity that results from any
act or omission based on or arising out of gross negligence, fraud or Willful
misconduct.

Article VIII.D.]. Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code and to the fullest extent
authorized by applicable law, and except as otherwise specifically provided
in the Plan, for good and valuable consideration, the adequacy of Which is
hereby confirmed, on and after the Effective Date, each Released Party is
expressly, unconditionally, generally and individually and collectively
released, acquitted and discharged by the Debtors and their Estates from any
and all actions, claims, obligations, rights, suits, judgments, damages,
demands, debts, rights, remedies, Causes of Action, and liabilities of any
nature Whatsoever, including any derivative claims or claims for
recharacterization, subordination, or avoidance of the DIP Claims,
Prepetition DDTL Secured Claims, Prepetition ABL Secured Claims,
Prepetition Treximet Claims, Prepetition Exchangeable Note Claims, or any
other claim against any Released Party, asserted on behalf of the Debtors,
Whether known or unknown, foreseen or unforeseen, matured or unmatured,
fixed or contingent, liquidated or unliquidated, existing or hereinafter
arising, in law, equity, or otherwise, whether for tort, contract, violations of
federal or state securities laws, or otherwise, that the Debtors or their Estates
Would have been legally entitled to assert in their own right (Whether
individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising
from, in Whole or in part, the purchase, sale or rescission of the purchase or
sale of, or any other transaction relating to any Security of the Debtors, the
Debtors, the Debtors’ restructuring efforts, the Chapter 11 Cases, the DIP
Financing Facility, the Sale, the UCC Settlement, the Global Settlement, the
Plan, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring
of Claims and Interests before or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan or related agreements, instruments

{1228,002-W0055504.2} 4

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 27 Of 65

or other documents (including, for the avoidance of doubt, providing any
legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion), upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date; provided, however, that the foregoing releases shall have no effect on
(x) the liability of any person or Entity that results from any act or omission
based on or arising out of gross negligence, fraud or willful misconduct, or
(y) any Claim or Cause of Action that is a Transferred Asset.

Article VIII.D.2. Consensual Third-Party Releases

Any holder of a Claim in an impaired class that is entitled to vote and that
does not opt out of the Consensual Third Party Releases, shall be deemed, for
good and valuable consideration, the adequacy of which is hereby confirmed,
shall be deemed to forever release, waive, and discharge the Released Parties,
other than the Debtors, of all claims, obligations suits, judgments, damages,
demands, debts, rights, remedies, Causes of Action and liabilities of any
nature whatsoever, whether direct or derivative, known or unknown,
foreseen or unforeseen, matured or unmatured, fixed or contingent,
liquidated or unliquidated, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, contract, violations of federal or state securities
laws, or otherwise, including, without limitation, any of the foregoing based
on or relating to, or in any manner arising from, in whole or in part, the
purchase, sale or rescission of the purchase, sale, or any other transaction
relating to any Security of the Debtors, the Debtors, the Debtors’
restructuring efforts, the Chapter 11 Cases, the DIP Financing Facility, the
Sale, the UCC Settlement, the Global Settlement, the Plan, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any
Debtor and any Released Party, the restructuring of Claims and Interests
before or in the Chapter 11 Cases, the negotiation, formulation, or
preparation of the Plan or related agreements, instruments or other
documents (including, for the avoidance of doubt, providing any legal
opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion), upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date relating to the Debtors; provided, however, that the foregoing releases
shall have no effect on the liability of any person or Entity that results from
any act or omission based on or arising out of gross negligence, fraud or
willful misconduct; provided, further, that the releases set forth in this
section shall not be deemed a release of obligations owing by any party under
the Global Settlement or the UCC Settlement.

{1228.002-W0055504.2} 5

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 28 Of 65

Article VIII.E. Iniunction

Except as otherwise provided in the Plan or the Confirmation Order, as of
the Effective Date, all Entities that have held, hold or may hold any Interest
in the Debtors or a Claim, Cause of Action, or other debt or liability against
the Debtors or against any Released Party that have been released and/or
exculpated under the this Plan (the “Released Claims and Interests”) are
permanently enjoined from taking any of the following actions against the
Debtors or the Released Parties or their respective predecessors, successors
and assigns, subsidiaries, Affiliates, current (as of the Effective Date)
directors, officers, principals, shareholders, members, partners, employees,
agents, advisory board members, financial advisors, attorneys, accounts,
investment bankers, consultants, representatives, and other Professionals
solely in their respective capacities as such or any property of the same, on
account of such Released Claims and Interests: (i) commencing or
continuing, in any manner or in any place, any action or other proceeding;
(ii) enforcing, attaching, collecting or recovering in any manner any
judgment, award, decree or order; (iii) creating, perfecting or enforcing any
lien or encumbrance; (iv) asserting any right of setoff (other than setoffs
exercised prior to the Petition Date), or subrogation of any kind against any
debt, liability or obligation on account of or in connection With or with
respect to any Released Claims or Interests; and (c) commencing or
continuing in any manner or in any place, any action that does not comply
with or is inconsistent with this provision; provided, however, that the
foregoing injunction shall have no effect on the liability of any person or
Entity that results from any act or omission based on or arising out of gross
negligence, fraud or willful misconduct.

{1228.002-w0055504_2} 6

 

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 29 Of 65

YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASES, EXCULPATION, AND INJUNCTION PROVISIONS,
AS YOUR RIGHTS MIGHT BE AFFECTED.

Dated: May , 2019 LANDIS RATH & COBB LLP
Wilmington, Delaware

 

Adam G. Landis (No. 3407)
Kerri K. Mumford (No. 4186)
Jennifer L. Cree (No. 5919)
Nicolas E. Jenner (No. 6554 )
919 Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@lrclaw.com
mumford@lrclaw.com
cree@lrclaw.com
jenner@lrclaw.com

-and-

DAVIS POLK & WARDWELL LLP

Eli J. Vonnegut (Admittedpro hac vice)

Christopher S. Robertson (Admilledpro hac

vice)

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

Email: eli.vonnegut@davispolk.com
christopher.robertson@davispolk.com

Counsel to the Debtors and Debtors-In-
Possession

{1228.002-w0055504.2} 7

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 30 Of 65

EXHIBIT 3

{l228.002-W0055504.2}

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 31 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter ll
PERNIX SLEEP, INC., et al.l Case No. 19-10323 (CSS)
Debtors. Jointly Administered

 

NON-VOTING STATUS NOTICE WITH RESPECT TO UNIMPAIRED CLASSES
DEEMED TO ACCEPT THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF
PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES

 

PLEASE TAKE NOTICE THAT on , 2019 the United States Bankruptcy
Court for the District of Delaware (the “Bankrup_tcy Court”) entered an order [D.I. __] (the
“Interim Approval and Procedures Order”) approving, among other things, the First Amended
Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and Its A]Yl`liated Debtors and
Ajj‘l`liated Debtors-In-Possession Pursuant to Chapter ll of the Bankruptcy Code dated May 6,
2019 [D.I. _] (including all exhibits thereto and as amended, supplemented or otherwise
modified from time to time, the “Disclosure Statement”) on an interim basis and authorizing the
above-captioned debtors and debtors in possession (collectively, the “Debtors”) to solicit votes
with regard to the acceptance or rejection of the First Amended Joint Chapter 11 Plan of
Liquidation of Pernix Sleep, Inc. and ]ts Ajj(z`liated Debtors and Debtors-In-Possessz`on Pursuant
to Chapter ]] ofthe Bankruptcy Code dated May 6, 2019 [D.I. __] (including all exhibits thereto
and as amended, supplemented, or otherwise modified from time to time, the “M”).Z

 

PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, the lnterim
Approval and Procedures Order, Plan and other documents and materials included in the
Solicitation Package may be obtained by contacting Prime Clerk LLC (“Prime Clerk”), the
claims and administrative agent retained by the Debtors in these chapter 11 cases, by: (a) calling
Prime Clerk at 844-339-4361 (toll free); (b) visiting the Debtors’ case website at:
him://cases.primeclerk.com/pernix; and/or (c) writing to Pernix Sleep, Inc. Ballot Processing c/o
Prime Clerk, LLC One Grand Central Place, 60 East 42nd Street (Park Avenue), Suite 1440,

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (473 6), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan or the
Disclosure Statement, as applicable

{l228.002-W0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 32 Of 65

New York, NY 10165. You may also obtain copies of any pleadings filed in the Chapter ll
Cases for a fee via PACER at: http://www.deb.uscourts.gov.

 

PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because,
under the terms of the Plan your Claim(s) against the Debtors are Unimpaired and, therefore,
pursuant to Bankruptcy Code section 1126(f), you are deemed to have accepted the Plan and are,
therefore, not entitled to vote on the Plan. Accordingly, this notice and the Notice of (A) lnterim
Approval of the First Amended Disclosure Statement and (B) Combz`ned Hearing to Consider
Final Approval of the First Amended Disclosure Statement and Confirmation of the First
Amended Plan and the Objectz'on Deadline Related T hereto (the “Confirmation Hearing Notice”)
are being sent to you for informational purposes only.

 

PLEASE TAKE FURTHER NOTICE THAT AS SET FORTH IN THE
CONFIRMATION HEARING NOTICE ARTICLE VIII OF THE PLAN CONTAINS
RELEASE., EXCULPATION AND INJUNCTION PROVISIONS, AND ARTICLE
VIII.D.2 CONTAINS A THIRD-PARTY RELEASE. PURSUANT TO THE PLAN YOU
WILL BE DEEMED TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE
VIII AND DESCRIBED IN THE CONFIRMATION HEARING NOTICE IF YOU FAIL
TO OBJECT TO THE THIRD PARTY RELEASE PRIOR TO THE OBJECTION
DEADLINE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
INFORMATION CONTAINED IN THE CONFIRMATION HEARING NOTICE
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED UNDER THE PLAN.

[Remainder of Page lntentionally Left Blank]

{1228.002_w0055504.2} 2

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 33 Of 65

PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the
status of any of your Claim(s), you should contact Prime Clerk in accordance with the

instructions provided above

Dated: May , 2019
Wilmington, Delaware

{1228.002-W0055504.2}

LANDIS RATH & COBB LLP

 

Adam G. Landis (No. 3407)
Kerri K. Mumford (No. 4186)
Jennifer L. Cree (No. 5919)
Nicolas E. Jenner (No. 6554 )
919 Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@lrclaw.com
mumford@lrclaw.com
cree@lrclaw.com
jenner@lrclaw.com

-and-

DAVIS POLK & WARDWELL LLP

Eli J. Vonnegut (Admz'ttedpro hac vice)

Christopher S. Robertson (Admz'n‘edpro hac

vice)

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

Email: eli.vonnegut@davispolk.com
christopherrobertson@davispolk.com

Counsel to the Debtors and Debtors-ln-
Possessl`on

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 34 Of 65

EXHIBIT 4

 

{1228.002-W0055504,2}

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 35 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter ll
PERNIX SLEEP, INC., et al.l Case No. 19-10323 (CSS)
Debtors, Jointly Administered

 

NON-VOTING STATUS NOTICE WITH RESPECT TO IMPAIRED CLASSES
DEEMED TO REJECT THE FIRST AMENDED JOINT CHAPTER 11 PLAN
OF PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES

 

PLEASE TAKE NOTICE THAT on 2019, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. __`| (the
“Interim Approval and Procedures Order”) approving, among other things, the First Amended
Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and Its Ajj‘z`liated Debtors and
A]Yz`liated Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code dated May 6,
2019 [D.I. _] (including all exhibits thereto and as amended, supplemented or otherwise
modified from time to time, the “Disclosure Statement”) on an interim basis and authorizing the
above-captioned debtors and debtors in possession (collectively, the “Debtors”) to solicit votes
with regard to the acceptance or rejection of the First Amended Joint Chapter 11 Plan of
Liqaidation ofPernix Sleep, Inc. and Its Ajj‘z`liated Debtors and Debtors-In-Possessz`on Pursuant
to Chapter 11 of the Bankruptcy Code dated May 6, 2019 [D.I. _] (including all exhibits thereto
and as amended, supplemented, or otherwise modified from time to time, the “Br_r”).2

 

PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, the lnterim
Approval and Procedures Order, Plan and other documents and materials included in the
Solicitation Package may be obtained by contacting Prime Clerk LLC (“Prime Clerk”), the
claims and administrative agent retained by the Debtors in these chapter ll cases, by: (a) calling
Prime Clerk at 844-339-4361 (toll f`ree); (b) visiting the Debtors’ case website at:
http://cases.primeclerk.com/pernix; and/or (c) writing to Pernix Sleep, Inc. Ballot Processing c/o
Prime Clerk, LLC One Grand Central Place, 60 East 42nd Street (Park Avenue), Suite 1440,

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (l 128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan or the
Disclosure Statement, as applicable

{1228.002-W0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 36 Of 65

New York, NY 10165. You may also obtain copies of any pleadings filed in the Chapter 11
Cases for a fee via PACER at: http://www.deb.uscourts.gov.

PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because,
under the terms of the Plan your Claim(s) against and/or lnterest(s) in the Debtors are lmpaired
and, pursuant to section 1126(g) of the Bankruptcy Code, you are conclusively presumed to have
rejected the Plan and are, therefore, not entitled to vote on the Plan. Accordingly, this notice and
the Notice of (A ) lnterim Approval ofthe First Amended Disclosure Statement and (B) Combined
Hearing to Consz'der Final Approval of the First Amended Disclosure Statement and
Confirmation of the First Amended Plan and the Objection Deadline Related T hereto (the
“Confirmation Hearing Notice”) are being sent to you for informational purposes only.

PLEASE TAKE FURTHER NOTICE THAT AS SET FORTH IN THE
CONFIRMATION HEARING NOTICE ARTICLE VIII OF THE PLAN CONTAINS
RELEASE. EXCULPATION AND INJUNCTION PROVISIONS. YOU ARE ADVISED
TO REVIEW AND CONSIDER THE INFORMATION CONTAINED IN THE
CONFIRMATION HEARING NOTICE CAREFULLY BECAUSE YOUR RIGHTS
MIGHT BE AFFECTED UNDER THE PLAN.

[Remainder of Page Intentionally Left Blank]

{l228.002-W0055504.2} 2

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 37 Of 65

PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the
status of any of your Claim(s) or Interest(s), you should contact Prime Clerk in accordance with
the instructions provided above

Dated: May , 2019 LANDIS RATH & COBB LLP
Wilmington, Delaware

 

Adam G. Landis (No. 3407)
Kerri K. Mumford (No. 4186)
Jennifer L. Cree (No. 5919)
Nicolas E. Jenner (No. 6554 )
919 Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@lrclaw.com
mumford@lrclaw.com
cree@lrclaw.com
jenner@lrclaw.com

-and-

DAVIS POLK & WARDWELL LLP

Eli J. Vonnegut (Admitled pro hac vice)

Christopher S. Robertson (Admz`tted pro hac

vice)

450 Lexington Avenue

New York, New York 10017

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

Email: eli.vonnegut@davispolk.com
christopher.robertson@davispolk.corn

Counsel to the Debtors and Debtors-In-
Possessz'on

{1228.002-w0055504.2} 3

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 38 Of 65

EXHIBIT 5

{1228.002-w0055504.2}

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 39 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter ll
PERNIX SLEEP, INC., et al.13 Case No. 19-10323 (CSS)
Debtors, Jointly Administered
Ref. No. _

 

BALLOT FOR ACCEPTING OR REJECTING THE FIRST AMENDED JOINT
CHAPTER 11 PLAN OF PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
CLASS 5 - PREPETITION EXCHANGEABLE NOTE CLAIMS

 

PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THE BALLOT

THIS BALLOT MUST BE ACTUALLY RECEIVED BY PRIME CLERK LLC
BY JUNE , 2019 AT 11:59 P.M. PREVAILING
EASTERN TIME (THE “VOTING DEADLINE”)

 

The Debtors have sent this Ballot to you because its records indicate that you are a holder of a
Class 5 Prepetition Exchangeable Note Claims, and accordingly, you have a right to vote to
accept or reject the First Amended Joint Chapter 11 Plan of Liquz`dation of Pernix Sleep, Inc. and
lrs Ajj(z`liated Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code
dated May 6, 2019 [D.I. __] (including all exhibits thereto and as amended, supplemented or
otherwise modified from time to time, the “M”). Your rights are described in the First
Amended Disclosure Statemenlfor the Joint Plan of Pernix Sleep, Inc. and lis A]j‘z`liated Debtors
and AMliated Debtors-In-Possessl`on Pursuant to Chapter 11 of the Bankruptcy Code dated May
6, 2019 [D.I. _] (including all exhibits thereto and as amended, supplemented or otherwise
modified from time to time, the “Disclosure Statement”). The Bankruptcy Court entered an
order [D.I. J (the “Interim Approval and Procedures Order”)14 approving, among other things,
the Disclosure Statement on an interim basis and establishing procedures for the solicitation of
the Plan.

 

13 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
where applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing, LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn
Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303),
Pernix Ireland Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l,
LLC (N/A), Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and
the mailing address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

14 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan, the
Disclosure Statement or the lnterim Approval and Procedures Order, as applicable

{1228.002-W0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 40 Of 65

The Disclosure Statement, the lnterim Approval and Procedures Order, the Plan, and certain
other materials contained in the Solicitation Package are included in the packet you are receiving
with this Ballot. Additionally, the Solicitation Package can be obtained by contacting Prime
Clerk LLC (“Prime Clerk”), the claims and administrative agent retained by the Debtors in these
Chapter 11 Cases, by: (a) calling Prime Clerk at 844-339-4361 (toll f`ree) or +1 (347) 761-3288
(lnternational); (b) visiting the Debtors’ case website at: http://cases.primeclerk.com/pernix;
and/or (c) writing to Pernix, Inc. Ballot Processing c/o Prime Clerk, LLC One Grand Central
Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165. You may also
obtain copies of any pleadings filed in this Chapter 11 Case for a fee via PACER at:
http://www.deb.uscourts.gov. The Bankruptcy Court’s interim approval of the Disclosure
Statement does not indicate approval of the Plan by the Bankruptcy Court. This Ballot may not
be used for any purpose other than to vote to accept or reject the Plan. lf you believe you have
received this Ballot in error, please contact Prime Clerk at the address or telephone number set
forth above

You should review the Disclosure Statement and the Plan before you vote You may wish to seek
legal advice concerning the Plan and the Plan ’s classification and treatment of your Clairn. Y our
Claim has been placed in Class 5 ~ Prepetition Exchangeable Notes Claims under the Plan.

If Prime Clerk does not receive your Ballot on or before the Voting Deadline, June _, 2019
at 11:59 p.m. prevailing Eastern Time and if the Voting Deadline is not extended, your vote
as either an acceptance or rejection of the Plan will not count. If the Bankruptcy Court
confirms the Plan, it will bind you regardless of whether you vote.

Item 1. Principal Amount of Class 5 Prepetition Exchangeable Notes Claims.
The undersigned hereby certifies that as of the Record Date, , 2019 prevailing Eastern

Time, the undersigned was the holder of Class 5 Prepetition Exchangeable Notes Claims against
the Debtors in the following amount (insert amount in box below):

 

 

 

 

 

Item 2. Class 5 Prepetition Exchangeable Notes Claims Vote on the Plan.

The holder of the Class 5 Prepetition Exchangeable Notes Claims set forth in Item 1 votes to
(please check one):

l:l ACCEPT THE PLAN l:l REJECT THE PLAN
ANY BALLOT THAT IS EXECUTED BY THE HOLDER OF A CLAIM BUT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN OR DOES

NOT INDICATE EITHER AN ACCEPTANCE ()R REJECTION OF THE PLAN WILL
NOT BE COUNTED.

{1228.002-W0055504.2} 2

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 41 Of 65

Item 3. Opt-Out of the Third Party Release Provision

CHECK THE BOX BELOW TO OPT-OUT OF THIRD PARTY RELEASE PROVISION OF
ARTICLE VIII.D.2 OF THE PLAN.

The undersigned holder of the Class 5 Prepetition Exchangeable Notes Claims set forth in Item l

elects to:

l:l Opt Out of the Third Party Release Provision

Item 4. Certifications

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and to the Debtors:

a.

that either: (i) the undersigned is the holder of the Class 5 Prepetition
Exchangeable Notes Claims being voted; or (ii) the undersigned is an
authorized signatory for an entity that is a holder of the Class 5 Prepetition
Exchangeable Notes Claims being voted;

that the holder of the Claims has received a copy of the Disclosure
Statement and the Solicitation Package and acknowledges that the
solicitation is being made pursuant to the terms and conditions set forth
therein;

that the holder of the Claims has cast the same vote with respect to all
Class 5 Prepetition Exchangeable Notes Claims; and

that no other Ballots with respect to the amount of the Class 5 Prepetition
Exchangeable Notes Claims identified in Item l have been cast or, if any
other Ballots have been cast with respect to such Claims, then any such
Ballots dated earlier are hereby revoked

Name of holder:

Social Security or Federal Tax ldentification Number:

 

(Print or Type)

 

 

 

 

 

Signature:
Name of Signatory:
(lf other than holder)
Title:
Address:
{1228.002-W0055504.2} 3

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 42 Of 65

Date Completed:

 

THE BALLOT MUST BE COMPLETED AND SUBMITTED, ON OR BEFORE THE
VOTING DEADLINE, BY ONE OF THE FOLLOWING APPROVED SUBMISSION

METHODS:

 

 

 

First Class Mail, Overnight Courier or
Hand-Delivery To:

Pernix Sleep, Inc. Ballot Processing c/o Prime
Clerk, LLC

One Grand Central Place

60 East 42nd Street (Park Avenue)

Suite 1440

New York, NY 10165

 

Electronic, online submission at:

To submit your Ballot via Prime Clerk’s online
portal, please visit:

https.'//cases.primeclerk. com/pernix, Click on
“Submit E-Ballot” and follow the instructions to
submit your Ballot.

IMPORTANT NOTE: You will need the following
information to retrieve and submit your customized
electronic Ballot:

Unique E-Ballot ID#:

 

Prime Clerk’s online portal is the sole manner in
which Ballots will be accepted via electronic or
online transmission Ballots submitted by
facsimile, email, or other means of electronic
transmission will no_t be counted

Each E-Ballot ID# is to be used solely for voting
only those Claims described in Item 1 of your
electronic Ballot. Please complete and submit an
electronic Ballot for each E-Ballot lD# you receive,
as applicable

Creditors who cast a Ballot using Prime Clerk’s
online portal should NOT also submit a paper
Ballot.

lf you have any questions, please contact Prime
Clerk at: Telephone: (844) 339-4361; or, +1 (347)
761-3288 (lnternational), or via Email:
pernixballots@PrimeClerk.com

 

EXCEPT AS EXPRESSLY PERMITTED ABOVE WITH RESPECT TO E- BALLOTS,
BALLOTS SUBMITTED BY FACSIMILE, TELECOPY, ELECTRONIC MAIL, OR
OTHER FORM OF ELECTRONIC SUBMISSION WILL N_OT BE ACCEPTED.

{1228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 43 Of 65

YOUR BALLOT MUST BE RECEIVED BY THE VOTING DEADLINE, WHICH IS
JUNE , 2019 AT 11:59 P.M. PREVAILING EASTERN TIME.

INSTRUCTIONS FOR COMPLETING BALLOTS

l. The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or in these
instructions but not otherwise defined in the Ballot or these instructions shall have the
meanings set forth in the Plan or the Disclosure Statement, copies of which also
accompany the Ballot.

2. The Bankruptcy Court may confirm the Plan and thereby bind you by the terms of the
Plan if, among other things, the Plan is confirmed Please review the Disclosure
Statement for more information

3. To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your
decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot
and (c) submit the Ballot (i) to the address set forth on the enclosed pre-addressed
envelope or (ii) electronically at the Debtors’ case Website,
https://cases.primeclerk.com/pemix. The Voting Deadline for the receipt of Ballots by
Prime Clerk is June _, 2019 at 11:59 p.m. prevailing Eastern Time Your completed
Ballot must be received by Prime Clerk on or before the Voting Deadline.

4. You must vote all of your Claims within a particular Class either to accept or reject the
Plan and may not split your vote. Accordingly, a Ballot that partially rejects and partially
accepts the Plan will not be counted Further, if a holder has multiple Claims within the
same Class, the Debtors may, in their discretion, aggregate the Claims of any particular
holder Within a Class for the purpose of counting votes.

5. If a Ballot is received after the Voting Deadline, it Will not be counted unless the Debtors
determine otherwise The method of delivery of Ballots to Prime Clerk is at the election
and risk of each holder of a Claim. Except as otherwise provided herein, such delivery
will be deemed made only when Prime Clerk actually receives the originally executed
Ballot. lf a holder of a Claim chooses effecting delivery by mail, it is recommended,
though not required, that holders use an overnight or hand delivery service to assure
timely delivery. No Ballot should be sent to the Debtors, the Debtors’ agents (other than
Prime Clerk), or the Debtors’ financial or legal advisors and if so sent will not be
counted

6. Except as expressly permitted in the context of electronic submissions of Ballots at the
Debtors’ case website, https://cases.primeclerk.com/pernix, delivery of a Ballot to Prime
Clerk by facsimile, telecopy, e-mail or other form of electronic submissions will pit be
accepted

{1228.002-W0055504,2} 5

 

 

 

 

10.

ll.

12.

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 44 Of 65

If multiple Ballots are received from the same holder of a Claim with respect to the same
Claim prior to the Voting Deadline, the last dated valid Ballot timely received will
supersede and revoke any earlier dated Ballots.

The Ballot is not a letter of transmittal and may not be used for any purpose other than to
vote to accept or reject the Plan. Accordingly, at this time, holders of Claims should not
surrender certificates or instruments representing or evidencing their Claims, and neither
the Debtors nor Prime Clerk will accept delivery of any such certificates or instruments
surrendered together with a Ballot.

This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim; or (b)
an assertion or admission of a Claim.

Please be sure to executed and date your Ballot. lf you are executing a Ballot in your
capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity, you should
indicate such capacity when executing and, if requested by Prime Clerk, the Debtors, or
the Bankruptcy Court, must submit proper evidence to the requesting party to so act on
behalf of such holder. In addition, please provide your name and mailing address if it is
different from that set forth on the attached mailing label or if no such mailing label is
attached to the Ballot.

The following Ballots shall _nLt be counted in determining the acceptance or rejection of
the Plan: (a) any Ballot that is illegible or contains insufficient information to permit the
identification of the holder of the Claim; (b) any Ballot cast by a Party that does not hold
a Claim in a Class that is entitled to vote on the Plan; (c) any unexecuted Ballot; (d) any
Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and
reject the Plan; and (e) any Ballot submitted by any entity not entitled to vote pursuant to
the Solicitation Procedures.

lf you believe you have wrongly received a Ballot, you should contact Prime Clerk

immediately via telephone at 844-339-4361 (toll free) or +l (347) 761-3288
(lntemational) or via email at pernixballots@primeclerk.com.

PLEASE SUBMIT YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT PRIME CLERK VIA TELEPHONE AT 844-339-
4361 (TOLL FREE) OR +1 (347) 761-3288 (INTERNATIONAL) OR VIA EMAIL AT
PERNIXBALLOTS@PRIMECLERK.COM.

{1228.002-W0055504.2} 6

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 45 Of 65

EXHIBIT 6

 

{1228.002-w0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 46 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter 11
PERNIx sLEEP, rNc., er al.“ case NO. 19-10323 (css)
Debtors, Jointly Administered
Ref. No. __

 

BALLOT FOR ACCEPTING OR REJECTING THE FIRST AMENDED JOINT
CHAPTER 11 PLAN OF PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
CLASS 6 _ GENERAL UNSECURED CLAIMS

 

PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THE BALLOT

THIS BALLOT MUST BE ACTUALLY RECEIVED BY PRIME CLERK LLC
BY JUNE , 2019 AT 11:59 P.M. PREVAILING
EASTERN TIME (THE “VOTING DEADLINE”)

 

The Debtors have sent this Ballot to you because its records indicate that you are a holder of a
Class 6 General Unsecured Claim, and accordingly, you have a right to vote to accept or reject
the First Amended Joint Chapter 11 Plan of Liquidation of Pernix Sleep, Inc. and Its Affi`liated
Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code dated May
6, 2019 [D.I. __] (including all exhibits thereto and as amended, supplemented, or otherwise
modified from time to time, the “M”). Your rights are described in the First Amended
Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and Its AjYiliated Debtors and
Ajj‘iliated Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code dated May 6,
2019 [D.I. 4 (including all exhibits thereto and as amended, supplemented or otherwise
modified from time to time, the “Disclosure Statement”). The Bankruptcy Court entered an
order [D.I. __] (the “Interim Approval and Procedures Order”)16 approving, among other things,
the Disclosure Statement on an interim basis and establishing procedures for the solicitation of
the Plan.

 

15 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
where applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing, LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn
Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L.L.C, (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303),
Pernix Ireland Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1,
LLC (N/A), Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and
the mailing address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

16 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan, the
Disclosure Statement or the lnterim Approval and Procedures Order, as applicable

{1228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 47 Of 65

The Disclosure Statement, the lnterim Approval and Procedures Order, the Plan, and certain
other materials contained in the Solicitation Package are included in the packet you are receiving
with this Ballot. Additionally, the Solicitation Package can be obtained by contacting Prime
Clerk LLC (“Prime Clerk”), the claims and administrative agent retained by the Debtors in these
Chapter 11 Cases, by: (a) calling Prime Clerk at 844-339-4361 (toll free) or +l (347) 761-3288
(International); (b) visiting the Debtors’ case website at: http://cases.primeclerk.com/pernix;
and/or (c) writing to Pernix, Inc. Ballot Processing c/o Prime Clerk, LLC One Grand Central
Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165. You may also
obtain copies of any pleadings filed in this Chapter 11 Case for a fee via PACER at:
http://www.deb.uscourts.gov. The Bankruptcy Court’s interim approval of the Disclosure
Statement does not indicate approval of the Plan by the Bankruptcy Court. This Ballot may not
be used for any purpose other than to vote to accept or reject the Plan. lf you believe you have
received this Ballot in error, please contact Prime Clerk at the address or telephone number set
forth above

You should review the Disclosure Statement and the Plan before you vote You may wish to seek
legal advice concerning the Plan and the Plan ’s classification and treatment of your Claim. Y our
Claim has been placed in Class 6 - General Unsecured Claims under the Plan.

If Prime Clerk does not receive your Ballot on or before the Voting Deadline, June __, 2019
at 11:59 p.m. prevailing Eastern Time and if the Voting Deadline is not extended, your vote
as either an acceptance or rejection of the Plan will not count. If the Bankruptcy Court
confirms the Plan, it will bind you regardless of whether you vote.

Item 1. Principal Amount of Class 6 General Unsecured Claims.
The undersigned hereby certifies that as of the Record Date, , 2019 prevailing Eastern

Time, the undersigned Was the holder of Class 6 General Unsecured Claims against the Debtors
in the following amount (insert amount in box below):

 

 

 

 

 

Item 2. Class 6 General Unsecured Claims Vote on the Plan.

The holder of the Class 6 General Unsecured Claims set forth in Item 1 votes to (please check
one):

E ACCEPT THE PLAN I:l REJECT THE PLAN
ANY BALLoT THAT rs EXECUTED BY THE HOLDER oF A CLAIM BUT THAT
INDICATES BoTH AN ACCEPTANCE AND A REJECTIoN oF THE PLAN oR DoEs

NOT INDICATE EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN WILL
NOT BE COUNTED.

{1228.002-w0055504,2} 2

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 48 Of 65

Item 3. Opt-Out of the Third Party Release Provision

CHECK THE BOX BELOW TO OPT-OUT OF THIRD PARTY RELEASE PROVISION OF
ARTICLE VIII.D.2 OF THE PLAN.

The undersigned holder of the Class 6 General Unsecured Claims set forth in Item 1 elects to:

l] Opt Out of the Third Party Release Provision

Item 4. Certifications

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and to the Debtors:

b.

that either; (i) the undersigned is the holder of the Class 6 General
Unsecured Claims being voted; or (ii) the undersigned is an authorized
signatory for an entity that is a holder of the Class 6 General Unsecured
Claims being voted;

that the holder of the Claims has received a copy of the Disclosure
Statement and the Solicitation Package and acknowledges that the
solicitation is being made pursuant to the terms and conditions set forth
therein;

that the holder of the Claims has cast the same vote with respect to all
Class 6 General Unsecured Claims; and

that no other Ballots with respect to the amount of the Class 6 General
Unsecured Claims identified in Item 1 have been cast or, if any other
Ballots have been cast with respect to such Claims, then any such Ballots
dated earlier are hereby revoked

Name of holder:

Social Security or F ederal Tax ldentification Number:
Signature:

Name of Signatory:

Title:

 

(Print or Type)

 

 

 

(If other than holder)

 

Address:

Date Completed:

{1228.002-W0055504.2}

 

 

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 49 Of 65

THE BALLOT MUST BE COMPLETED AND SUBMITTED, ON OR BEFORE THE
VOTING DEADLINE, BY ONE OF THE FOLLOWING APPROVED SUBMISSION

METHODS:

 

First Class Mail, Overnight Courier or
Hand-Delivery To:

Pernix Sleep, Inc. Ballot Processing c/o Prime
Clerk, LLC

One Grand Central Place

60 East 42nd Street (Park Avenue)

Suite 1440

New York, NY 10165

 

 

Electronic, online submission at:

To submit your Ballot via Prime Clerk’s online
portal, please visit:

https.'//cases. primeclerk. com/pernix, click on
“Submit E-Ballot” and follow the instructions to
submit your Ballot.

IMPORTANT NOTE: You will need the following
information to retrieve and submit your customized
electronic Ballot:

Unique E-Ballot ID#:

 

Prime Clerk’s online portal is the sole manner in
which Ballots Will be accepted via electronic or
online transmission Ballots submitted by
facsimile, email, or other means of electronic
transmission will _rM be counted

Each E-Ballot ID# is to be used solely for voting
only those Claims described in Item l of your
electronic Ballot. Please complete and submit an
electronic Ballot for each E-Ballot ID# you receive,
as applicable

Creditors who cast a Ballot using Prime Clerk’s
online portal should NOT also submit a paper
Ballot.

lf you have any questions, please contact Prime
Clerk at: Telephone: (844) 339-4361; or, from +1
(347) 761-3288 (International), or via Email:
pernixballots@PrimeClerk.com

 

EXCEPT AS EXPRESSLY PERMITTED ABOVE WITH RESPECT TO E- BALLOTS,
BALLOTS SUBMITTED BY FACSIMILE, TELECOPY, ELECTRONIC MAIL, OR
OTHER FORM OF ELECTRONIC SUBMISSION WILL O_T_N BE ACCEPTED.

YOUR BALLOT MUST BE RECEIVED BY THE VOTING DEADLINE, WHICH IS
JUNE ,2019 AT 11: 59 P. M. PREVAILING EASTERN TIME.

{1228.002-W0055504.2}

 

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 50 Of 65

INSTRUCTIONS FOR COMPLETING BALLOTS

l. The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or in these
instructions but not otherwise defined in the Ballot or these instructions shall have the
meanings set forth in the Plan or the Disclosure Statement, copies of which also
accompany the Ballot.

2. The Bankruptcy Court may confirm the Plan and thereby bind you by the terms of the
Plan if, among other things, the Plan is confirmed Please review the Disclosure
Statement for more information

3. To ensure that your vote is counted, you must; (a) complete the Ballot; (b) indicate your
decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot
and (c) submit the Ballot (i) to the address set forth on the enclosed pre-addressed
envelope or (ii) electronically at the Debtors’ case website,
https://cases.primeclerk.com/pernix. The Voting Deadline for the receipt of Ballots by
Prime Clerk is June _, 2019 at 11:59 p.m. prevailing Eastern Time. Your completed
Ballot must be received by Prime Clerk on or before the Voting Deadline.

4. You must vote all of your Claims within a particular Class either to accept or reject the
Plan and may not split your vote. Accordingly, a Ballot that partially rejects and partially
accepts the Plan will not be counted Further, if a holder has multiple Claims within the
same Class, the Debtors may, in their discretion, aggregate the Claims of any particular
holder within a Class for the purpose of counting votes.

5. lf a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors
determine otherwise The method of delivery of Ballots to Prime Clerk is at the election
and risk of each holder of a Claim. Except as otherwise provided herein, such delivery
will be deemed made only when Prime Clerk actually receives the originally executed
Ballot. lf a holder of a Claim chooses effecting delivery by mail, it is recommended,
though not required, that holders use an overnight or hand delivery service to assure
timely delivery. No Ballot should be sent to the Debtors, the Debtors’ agents (other than
Prime Clerk), or the Debtors’ financial or legal advisors and if so sent Will not be
counted

6. Except as expressly permitted in the context of electronic submissions of Ballots at the
Debtors’ case website, https://cases.primeclerk.com/pernix, delivery of a Ballot to Prime
Clerk by facsimile, telecopy, e-mail or other form of electronic submissions will go_t be
accepted

7. lf multiple Ballots are received from the same holder of a Claim with respect to the same

Claim prior to the Voting Deadline, the last dated valid Ballot timely received will
supersede and revoke any earlier dated Ballots.

{1228.002-W0055504.2} 5

 

 

 

10,

11.

12.

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 51 Of 65

The Ballot is not a letter of transmittal and may not be used for any purpose other than to
vote to accept or reject the Plan. Accordingly, at this time, holders of Claims should not
surrender certificates or instruments representing or evidencing their Claims, and neither
the Debtors nor Prime Clerk will accept delivery of any such certificates or instruments
surrendered together with a Ballot.

This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim; or (b)
an assertion or admission of a Claim.

Please be sure to executed and date your Ballot. lf you are executing a Ballot in your
capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity, you should
indicate such capacity when executing and, if requested by Prime Clerk, the Debtors, or
the Bankruptcy Court, must submit proper evidence to the requesting party to so act on
behalf of such holder. In addition, please provide your name and mailing address if it is
different from that set forth on the attached mailing label or if no such mailing label is
attached to the Ballot.

The following Ballots shall n_ot be counted in determining the acceptance or rejection of
the Plan: (a) any Ballot that is illegible or contains insufficient information to permit the
identification of the holder of the Claim; (b) any Ballot cast by a Party that does not hold
a Claim in a Class that is entitled to vote on the Plan; (c) any unexecuted Ballot; (d) any
Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and
reject the Plan; and (e) any Ballot submitted by any entity not entitled to vote pursuant to
the Solicitation Procedures.

lf you believe you have wrongly received a Ballot, you should contact Prime Clerk
immediately via telephone at 844-339-4361 (toll free) or +1 (347) 761-3288

(lntemational) or via email at pernixballots@primeclerk.com.

PLEASE SUBMIT YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT PRIME CLERK VIA TELEPHONE AT 844-339-
4361 (TOLL FREE) OR +1 (347) 761-3288 (INTERNATIONAL) OR VIA EMAIL AT
PERNIXBALLOTS@PRIMECLERK.COM.

{1228.002-W0055504.2} 6

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 52 Of 65

EXHIBIT 7

 

{l228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 53 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Chapter 11
PERNix sLEEP, iNc., et gill case NO. 19-10323 (css)
Debtors, Jointly Administered
Ref. No. _

 

BALLOT FOR ACCEPTING OR REJECTING THE FIRST AMENDED JOINT
CHAPTER 11 PLAN OF PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
CLASS 7 _ DISPUTED EMPLOYEE LITIGATION CLAIMS

 

PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THE BALLOT

THIS BALLOT MUST BE ACTUALLY RECEIVED BY PRIME CLERK LLC
BY JUNE , 2019 AT 11:59 P.M. PREVAILING
EASTERN TIME (THE “VOTING DEADLINE”)

 

The Debtors have sent this Ballot to you because its records indicate that you are a holder of a
Class 7 Disputed Employee Litigation Claims, and accordingly, you have a right to vote to
accept or reject the First Amended Joint Chapter 11 Plan of Liquidation of Pernix Sleep, Inc. and
1ts Ajj‘iliated Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code
dated May 6, 2019 [D.I. J (including all exhibits thereto and as amended, supplemented, or
otherwise modified from time to time, the “P_la_n”). Your rights are described in the First
Amended Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and 1ts A]Yiliated Debtors
and Ajj’iliated Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code dated May
6, 2019 [D.l. _] (including all exhibits thereto and as amended, supplemented or otherwise
modified from time to time, the “Disclosure Statement”). The Bankruptcy Court entered an
order [D,l. __] (the “Interim Approval and Procedures Order”)18 approving, among other things,
the Disclosure Statement on an interim basis and establishing procedures for the solicitation of
the Plan.

 

17 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
where applicable are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing, LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn
Pharmaceuticals, lnc. (2769), Macoven Pharrnaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303),
Pernix Ireland Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1,
LLC (N/A), Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and
the mailing address is 10 North Park Place, Suite 201, Morristown, NJ 07960.

111 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan, the
Disclosure Statement or the lnterim Approval and Procedures Order, as applicable

{1228,002-w0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 54 Of 65

The Disclosure Statement, the lnterim Approval and Procedures Order, the Plan, and certain
other materials contained in the Solicitation Package are included in the packet you are receiving
with this Ballot. Additionally, the Solicitation Package can be obtained by contacting Prime
Clerk LLC (“Prime Clerk”), the claims and administrative agent retained by the Debtors in these
Chapter 11 Cases, by: (a) calling Prime Clerk at 844-339-4361 (toll free) or +1 (347) 761-3288
(lnternational); (b) visiting the Debtors’ case website at: http://cases.primeclerk.com/pernix;
and/or (c) writing to Pernix, Inc. Ballot Processing c/o Prime Clerk, LLC One Grand Central
Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165. You may also
obtain copies of any pleadings filed in this Chapter 11 Case for a fee via PACER at:
http://www.deb.uscourts.gov. The Bankruptcy Court’s interim approval of the Disclosure
Statement does not indicate approval of the Plan by the Bankruptcy Court. This Ballot may not
be used for any purpose other than to vote to accept or reject the Plan. If you believe you have
received this Ballot in error, please contact Prime Clerk at the address or telephone number set
forth above

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan ’s classification and treatment of your Claim. Y our
Claim has been placed in Class 7 - Disputed Employee Litigation Claims under the Plan.

If Prime Clerk does not receive your Ballot on or before the Voting Deadline, June _, 2019
at 11:59 p.m. prevailing Eastern Time and if the Voting Deadline is not extended, your vote
as either an acceptance or rejection of the Plan will not count. If the Bankruptcy Court
confirms the Plan, it will bind you regardless of whether you vote.

Item 1. Principal Amount of Class 7 Disputed Employee Litigation Claims.
The undersigned hereby certifies that as of the Record Date, 2019 prevailing Eastern

Time, the undersigned was the holder of Class 7 Disputed Employee Litigation Claims against
the Debtors in the following amount (insert amount in box below):

 

 

 

 

 

 

Item 2. Class 7 Disputed Employee Litigation Claims Vote on the Plan.

The holder of the Class 7 Disputed Employee Litigation Claims set forth in Item 1 votes to
(please check one):

|:| ACCEPT THE PLAN 13 REJECT THE PLAN

ANY BALLOT THAT IS EXECUTED BY THE HOLDER OF A CLAIM BUT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN OR DOES
NOT INDICATE EITHER AN ACCEPTANCE OR REJECTION ()F THE PLAN WILL
NOT BE COUNTED.

{1228.002_w0055504_2} 2

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 55 Of 65

IF THE CLASS 7 STIPULATION IS APPROVED BY THE COURT, THE HOLDERS OF
THE DISPUTED EMPLOYEE LITIGATION CLAIMS ARE ENTITLED TO THE
CLASS 7 CASH RECOVERY.

IF THE CLASS 7 STIPULATION IS N()T APPROVED BY THE COURT, EACH
DISPUTED EMPLOYEE LITIGATION CLAIM SHALL BE ESTIMATED AT $0.00
FOR PURPOSES OF THE PLAN AND DISTRIBUTIONS.

Item 3. Opt-Out of the Third Party Release Provision

CHECK THE BOX BELOW TO OPT-OUT GF THIRD PARTY RELEASE PROVISION OF
ARTICLE VIII.D.2 OF THE PLAN.

The undersigned holder of the Class 7 Disputed Employee Litigation Claims set forth in ltem l
elects to:

E Opt Out of the Third Party Release Provision

Item 4. Certifications
By signing this Ballot, the undersigned certifies to the Bankruptcy Court and to the Debtors:

c. that either: (i) the undersigned is the holder of the Class 7 Disputed
Employee Litigation Claims being voted; or (ii) the undersigned is an
authorized signatory for an entity that is a holder of the Class 7 Disputed
Employee Litigation Claims being voted;

g. that the holder of the Claims has received a copy of the Disclosure
Statement and the Solicitation Package and acknowledges that the
solicitation is being made pursuant to the terms and conditions set forth
therein;

h. that the holder of the Claims has cast the same vote With respect to all
Class 7 Disputed Employee Litigation Claims; and

i. that no other Ballots with respect to the amount of the Class 7 Disputed
Employee Litigation Claims identified in Item 1 have been cast or, if any
other Ballots have been cast with respect to such Claims, then any such
Ballots dated earlier are hereby revoked

Name of holder:

 

(Print or Type)

Social Security or F ederal Tax Identification Number:

 

Signature:

 

{1228.002-w0055504.2} 3

 

 

CaS€ 19-10323-CSS DOC 389

Name of Signatory:

 

Filed 05/06/19 Page 56 of 65

 

(If other than holder)

Title:

 

Address:

 

Date Completed:

 

THE BALLOT MUST BE COMPLETED

AND SUBMITTED, ON OR BEFORE THE

VOTING DEADLINE, BY ONE OF THE F()LLOWING APPROVED SUBMISSION

METHODS:

 

 

 

First Class Mail, Overnight Courier or
Hand-Delivery To:

Pernix Sleep, Inc. Ballot Processing c/o Prime
Clerk, LLC

One Grand Central Place

60 East 42nd Street (Park Avenue)

Suite 1440

New York, NY 10165

 

Electronic, online submission at:

To submit your Ballot via Prime Clerk’s online
portal, please visit:

https.'//cases.primeclerk. com/pernix, click on
“Submit E-Ballot” and follow the instructions to
submit your Ballot.

IMPORTANT NOTE: You will need the following
information to retrieve and submit your customized
electronic Ballot:

Unique E-Ballot ID#:

 

Prime Clerk’s online portal is the sole manner in
which Ballots will be accepted via electronic or
online transmission Ballots submitted by
facsimile, email, or other means of electronic
transmission will n_ot be counted

Each E-Ballot ID# is to be used solely for voting
only those Claims described in Item l of your
electronic Ballot. Please complete and submit an
electronic Ballot for each E-Ballot ID# you receive,
as applicable

Creditors who cast a Ballot using Prime Clerk’s
online portal should NOT also submit a paper
Ballot.

lf you have any questions, please contact Prime
Clerk at: Telephone: (844) 339-4361; or, from +1
(347) 761-3288 (International), or via Email:

 

{l228.002-W0055504.2}

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 57 Of 65

 

l l pernixballots@PrimeClerk.com

EXCEPT AS EXPRESSLY PERMITTED ABOVE WITH RESPECT TO E-BALLOTS,
BALLOTS SUBMITTED BY FACSIMILE, TELECOPY, ELECTRONIC MAIL, OR
OTHER FORM OF ELECTRONIC SUBMISSION WILL NOT BE ACCEPTED.

YOUR BALLOT MUST BE RECEIVED BY THE VOTING DEADLINE, WHICH IS
JUNE , 2019 AT 11:59 P.M. PREVAILING EASTERN TIME.

INSTRUCTIONS FOR COMPLETING BALLOTS

1. The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or in these
instructions but not otherwise defined in the Ballot or these instructions shall have the
meanings set forth in the Plan or the Disclosure Statement, copies of which also
accompany the Ballot.

2. The Bankruptcy Court may confirm the Plan and thereby bind you by the terms of the
Plan if, among other things, the Plan is confirmed Please review the Disclosure
Statement for more information

3. To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your
decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot
and (c) submit the Ballot (i) to the address set forth on the enclosed pre-addressed
envelope or (ii) electronically at the Debtors’ case website,
https://cases.primeclerk.com/pernix. The Voting Deadline for the receipt of Ballots by
Prime Clerk is June _, 2019 at 11:59 p.m. prevailing Eastern Time Your completed
Ballot must be received by Prime Clerk on or before the Voting Deadline.

4. You must vote all of your Claims within a particular Class either to accept or reject the
Plan and may not split your vote Accordingly, a Ballot that partially rejects and partially
accepts the Plan will not be counted Further, if a holder has multiple Claims within the
same Class, the Debtors may, in their discretion, aggregate the Claims of any particular
holder within a Class for the purpose of counting votes.

5. If a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors
determine otherwise The method of delivery of Ballots to Prime Clerk is at the election
and risk of each holder of a Claim. Except as otherwise provided herein, such delivery
will be deemed made only when Prime Clerk actually receives the originally executed
Ballot. If a holder of a Claim chooses effecting delivery by mail, it is recommended,
though not required, that holders use an overnight or hand delivery service to assure
timely delivery. No Ballot should be sent to the Debtors, the Debtors’ agents (other than
Prime Clerk), or the Debtors’ financial or legal advisors and if so sent will not be
counted

6. Except as expressly permitted in the context of electronic submissions of Ballots at the
Debtors’ case website, https://cases.primeclerk.com/pernix, delivery of a Ballot to Prime

{1228.002-W0055504.2} 5

 

 

 

10.

ll.

12.

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 58 Of 65

Clerk by facsimile, telecopy, e-mail or other form of electronic submissions will n_ot be
accepted

If multiple Ballots are received from the same holder of a Claim with respect to the same
Claim prior to the Voting Deadline, the last dated valid Ballot timely received Will
supersede and revoke any earlier dated Ballots.

The Ballot is not a letter of transmittal and may not be used for any purpose other than to
vote to accept or reject the Plan. Accordingly, at this time, holders of Claims should not
surrender certificates or instruments representing or evidencing their Claims, and neither
the Debtors nor Prime Clerk will accept delivery of any such certificates or instruments
surrendered together with a Ballot.

This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim; or (b)
an assertion or admission of a Claim.

Please be sure to executed and date your Ballot. If you are executing a Ballot in your
capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity, you should
indicate such capacity when executing and, if requested by Prime Clerk, the Debtors, or
the Bankruptcy Court, must submit proper evidence to the requesting party to so act on
behalf of such holder. In addition, please provide your name and mailing address if it is
different from that set forth on the attached mailing label or if no such mailing label is
attached to the Ballot.

The following Ballots shall go_t be counted in determining the acceptance or rejection of
the Plan: (a) any Ballot that is illegible or contains insufficient information to permit the
identification of the holder of the Claim; (b) any Ballot cast by a Party that does not hold
a Claim in a Class that is entitled to vote on the Plan; (c) any unexecuted Ballot; (d) any
Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and
reject the Plan; and (e) any Ballot submitted by any entity not entitled to vote pursuant to
the Solicitation Procedures.

lf you believe you have wrongly received a Ballot, you should contact Prime Clerk
immediately via telephone at 844-339-4361 (toll free) or +l (347) 761-3288
(lnternational) or via email at pernixballots@primeclerk.com.

PLEASE SUBMIT YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT PRIME CLERK VIA TELEPHONE AT 844-339-
4361 (TOLL FREE) OR +1 (347) 761-3288 (INTERNATIONAL) OR VIA EMAIL AT
PERNIXBALLOTS@PRIMECLERK.COM.

{l228.002-W0055504.2} 6

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 59 Of 65

EXHIBIT 8

 

{1228.002-W0055504.2}

 

 

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 60 Of 65

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
PERNIX SLEEP, INC., et al.1 Case No. 19-10323 (CSS)
Debtors. Jointly Administered
Ref. No. __

 

BALLOT FOR ACCEPTING OR REJECTING THE FIRST AMENDED JOINT
CHAPTER 11 PLAN OF PERNIX SLEEP, INC. AND ITS DEBTOR AFFILIATES
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
CLASS 8 - PREPETITION TREXIMET HIGHBRIDGE DEFICIENCY CLAIMS

 

PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
COMPLETING BALLOTS CAREFULLY BEFORE COMPLETING THE BALLOT

THIS BALLOT MUST BE ACTUALLY RECEIVED BY PRIME CLERK LLC
BY JUNE , 2019 AT 11:59 P.M. PREVAILING
EASTERN TIME (THE “VOTING DEADLINE”)

 

The Debtors have sent this Ballot to you because its records indicate that you are a holder of a
Class 8 Prepetition Treximet Highbridge Deficiency Claims, and accordingly, you have a right to
vote to accept or reject the First Amended Joint Chapter 11 Plan of Liquidation of Pernix Sleep,
Inc. and 1ts Ajj‘iliated Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the
Bankruptcy Code dated May 6, 2019 [D.I. _j (including all exhibits thereto and as amended,
supplemented, or otherwise modified from time to time, the “M”). Your rights are described
in the First Amended Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and 1ts
Ajj‘iliated Debtors and Ajj‘iliated Debtors-In-Possession Pursuant to Chapter 11 of the
Bankruptcy Code dated May 6, 2019 [D.I. `] (including all exhibits thereto and as amended,
supplemented or otherwise modified from time to time, the “Disclosure Statement”). The
Bankruptcy Court entered an order [D.I. _] (the “Interim Approval and Procedures Order”)2
approving, among other things, the Disclosure Statement on an interim basis and establishing
procedures for the solicitation of the Plan.

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable are: Pernix Therapeutics Holdings, Inc. (473 6), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco l, LLC (N/A),
Pernix Holdco 2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing
address is lO North Park Place, Suite 201, Morristown, NJ 07960.

2 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan, the
Disclosure Statement or the lnterim Approval and Procedures Order, as applicable

{l228.002-W0055504.2}

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 61 Of 65

The Disclosure Statement, the lnterim Approval and Procedures Order, the Plan, and certain
other materials contained in the Solicitation Package are included in the packet you are receiving
with this Ballot. Additionally, the Solicitation Package can be obtained by contacting Prime
Clerk LLC (“Prime Clerk”), the claims and administrative agent retained by the Debtors in these
Chapter 11 Cases, by: (a) calling Prime Clerk at 844-339-4361 (toll free) or +1 (347) 761-3288
(International); (b) visiting the Debtors’ case website at: http://cases.primeclerk.com/pernix;
and/or (c) writing to Pernix, lnc. Ballot Processing c/o Prime Clerk, LLC One Grand Central
Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165. You may also
obtain copies of any pleadings filed in this Chapter 11 Case for a fee via PACER at:
http://www.deb.uscourts.gov. The Bankruptcy Court’s interim approval of the Disclosure
Statement does not indicate approval of the Plan by the Bankruptcy Court. This Ballot may not
be used for any purpose other than to vote to accept or reject the Plan. If you believe you have
received this Ballot in error, please contact Prime Clerk at the address or telephone number set
forth above

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan ’s classification and treatment of your Claim. Y our
Claim has been placed in Class 8 Prepetition Treximet Highbridge Deficiency Claims under the
Plan.

If Prime Clerk does not receive your Ballot on or before the Voting Deadline, June _, 2019
at 11:59 p.m. prevailing Eastern Time and if the Voting Deadline is not extended, your vote
as either an acceptance or rejection of the Plan will not count. If the Bankruptcy Court
confirms the Plan, it will bind you regardless of whether you vote.

Item 1. Principal Amount of Class 8 Prepetition Treximet Highbridge Deficiency Claims.
The undersigned hereby certifies that as of the Record Date, , 2019 prevailing Eastern

Time, the undersigned was the holder of Class 8 Prepetition Treximet Highbridge Deficiency
Claims against the Debtors in the following amount (insert amount in box below):

 

 

 

 

 

Item 2. Class 8 Prepetition Treximet Highbridge Deficiency Claims Vote on the Plan.

The holder of the Class 8 Prepetition Treximet Highbridge Deficiency Claims set forth in Item 1
votes to (please check one):

E ACCEPT THE PLAN l:l REJECT THE PLAN

ANY BALLOT THAT IS EXECUTED BY THE HOLDER OF A CLAIM BUT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN OR DOES
NOT INDICATE EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN WILL
NOT BE COUNTED.

{1228.002-W0055504.2} 2

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 62 Of 65

Item 3. Opt-Out of the Third Party Release Provision

CHECK THE BOX BELOW TO OPT-OUT OF THIRD PARTY RELEASE PROVISION OF
ARTICLE VIII.D.2 OF THE PLAN.

The undersigned holder of the Class 8 Prepetition Treximet Highbridge Deficiency Claims
Prepetition Exchangeable Notes Claims set forth in Item 1 elects to:

l:| Opt Out of the Third Party Release Provision

Item 4. Certifications

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and to the Debtors:

d

€.

that either: (i) the undersigned is the holder of the Class 8 Prepetition
Treximet Highbridge Deficiency Claims being voted; or (ii) the
undersigned is an authorized signatory for an entity that is a holder of the
Class 8 Prepetition Treximet Highbridge Deficiency Claims being voted;

that the holder of the Claims has received a copy of the Disclosure
Statement and the Solicitation Package and acknowledges that the
solicitation is being made pursuant to the terms and conditions set forth
therein;

that the holder of the Claims has cast the same vote with respect to all
Class 8 Prepetition Treximet Highbridge Deficiency Claims; and

that no other Ballots with respect to the amount of the Class 8 Prepetition
Treximet Highbridge Deficiency Claims identified in Item 1 have been
cast or, if any other Ballots have been cast with respect to such Claims,
then any such Ballots dated earlier are hereby revoked

Name of holder:

Social Security or Federal Tax ldentification Number:

 

(Print or Type)

 

 

 

 

 

Signature:
Name of Signatory:
(lf other than holder)
Title:
Address:
{1228.002-W0055504.2} 3

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 63 Of 65

Date Completed:

 

THE BALLOT MUST BE COMPLETED AND SUBMITTED, ON OR BEFORE THE
VOTING DEADLINE, BY ONE OF THE FOLLOWING APPROVED SUBMISSION

METHODS:

 

 

 

First Class Mail, Overnight Courier or
Hand-Delivery To:

Pernix Sleep, lnc. Ballot Processing c/o Prime
Clerk, LLC

One Grand Central Place

60 East 42nd Street (Park Avenue)

Suite 1440

New York, NY 10165

 

Electronic, online submission at:

To submit your Ballot via Prime Clerk’s online
portal, please visit:

https.'//cases. primeclerk. com/pernix, click on
“Submit E-Ballot” and follow the instructions to
submit your Ballot.

IMPORTANT NOTE: You will need the following
information to retrieve and submit your customized
electronic Ballot:

Unique E-Ballot ID#:

 

Prime Clerk’s online portal is the sole manner in
which Ballots will be accepted via electronic or
online transmission Ballots submitted by
facsimile, email, or other means of electronic
transmission will _IM be counted

Each E-Ballot ID# is to be used solely for voting
only those Claims described in Item 1 of your
electronic Ballot. Please complete and submit an
electronic Ballot for each E-Ballot ID# you receive,
as applicable

Creditors who cast a Ballot using Prime Clerk’s
online portal should NOT also submit a paper
Ballot,

lf you have any questions, please contact Prime
Clerk at: Telephone: (844) 339-4361; or, from +1
(347) 761-3288 (lnternational), or via Email:
pernixballots@PrimeClerk.com

 

 

 

EXCEPT AS EXPRESSLY PERMITTED ABOVE WITH RESPECT TO E- BALLOTS,
BALLOTS SUBMITTED BY FACSIMILE, TELECOPY, ELECTRONIC MAIL, OR
OTHER FORM OF ELECTRONIC SUBMISSION WILL N_OT BE ACCEPTED.

YOUR BALLOT MUST BE RECEIVED BY THE VOTING DEADLINE, WHICH IS
JUNE 2019 AT 11: 59 P. M. PREVAILING EASTERN TIME.

{1228.002-w0055504.2} 4

 

 

 

 

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 64 Of 65

INSTRUCTIONS FOR COMPLETING BALLOTS

1. The Debtors are soliciting the votes of holders of Claims with respect to the Plan attached
as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or in these
instructions but not otherwise defined in the Ballot or these instructions shall have the
meanings set forth in the Plan or the Disclosure Statement, copies of which also
accompany the Ballot.

2. The Bankruptcy Court may confirm the Plan and thereby bind you by the terms of the
Plan if, among other things, the Plan is confirmed Please review the Disclosure
Statement for more information

3. To ensure that your vote is counted, you must: (a) complete the Ballot; (b) indicate your
decision either to accept or reject the Plan in the boxes provided in Item 2 of the Ballot
and (c) submit the Ballot (i) to the address set forth on the enclosed pre-addressed
envelope or (ii) electronically at the Debtors’ case website,
https://cases.primeclerk.com/pernix. The Voting Deadline for the receipt of Ballots by
Prime Clerk is June _, 2019 at 11:59 p.m. prevailing Eastern Time Your completed
Ballot must be received by Prime Clerk on or before the Voting Deadline.

4. You must vote all of your Claims within a particular Class either to accept or reject the
Plan and may not split your vote. Accordingly, a Ballot that partially rejects and partially
accepts the Plan will not be counted Further, if a holder has multiple Claims within the
same Class, the Debtors may, in their discretion, aggregate the Claims of any particular
holder within a Class for the purpose of counting votes.

5. If a Ballot is received after the Voting Deadline, it will not be counted unless the Debtors
determine otherwise The method of delivery of Ballots to Prime Clerk is at the election
and risk of each holder of a Claim. Except as otherwise provided herein, such delivery
will be deemed made only when Prime Clerk actually receives the originally executed
Ballot. lf a holder of a Claim chooses effecting delivery by mail, it is recommended
though not required, that holders use an overnight or hand delivery service to assure
timely delivery. No Ballot should be sent to the Debtors, the Debtors’ agents (other than
Prime Clerk), or the Debtors’ financial or legal advisors and if so sent will not be
counted

6. Except as expressly permitted in the context of electronic submissions of Ballots at the
Debtors’ case website, Mps://cases.primeclerk.com/pernix, delivery of a Ballot to Prime
Clerk by facsimile, telecopy, e-mail or other form of electronic submissions will H)_t be
accepted

7. lf multiple Ballots are received from the same holder of a Claim with respect to the same

Claim prior to the Voting Deadline, the last dated valid Ballot timely received will
supersede and revoke any earlier dated Ballots.

{1228.002-w0055504.2} 5

 

 

 

10.

ll.

12.

CaS€ 19-10323-CSS DOC 389 Filed O5/O6/19 Page 65 Of 65

The Ballot is not a letter of transmittal and may not be used for any purpose other than to
vote to accept or reject the Plan. Accordingly, at this time, holders of Claims should not
surrender certificates or instruments representing or evidencing their Claims, and neither
the Debtors nor Prime Clerk will accept delivery of any such certificates or instruments
surrendered together with a Ballot.

This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim; or (b)
an assertion or admission of a Claim.

Please be sure to executed and date your Ballot. If you are executing a Ballot in your
capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity, you should
indicate such capacity when executing and, if requested by Prime Clerk, the Debtors, or
the Bankruptcy Court, must submit proper evidence to the requesting party to so act on
behalf of such holder. ln addition, please provide your name and mailing address if it is
different from that set forth on the attached mailing label or if no such mailing label is
attached to the Ballot.

The following Ballots shall n_ot be counted in determining the acceptance or rejection of
the Plan: (a) any Ballot that is illegible or contains insufficient information to permit the
identification of the holder of the Claim; (b) any Ballot cast by a Party that does not hold
a Claim in a Class that is entitled to vote on the Plan; (c) any unexecuted Ballot; (d) any
Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and
reject the Plan; and (e) any Ballot submitted by any entity not entitled to vote pursuant to
the Solicitation Procedures.

lf you believe you have wrongly received a Ballot, you should contact Prime Clerk
immediately via telephone at 844-339-4361 (toll free) or +l (347) 761-3288

(lnternational) or via email at pernixballots@primeclerk.com.

PLEASE SUBMIT YOUR BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
PROCEDURES, PLEASE CONTACT PRIME CLERK VIA TELEPHONE AT 844-339-
4361 (TOLL FREE) OR +1 (347) 761-3288 (INTERNATIONAL) OR VIA EMAIL AT
PERNIXBALLOTS@PRIMECLERK.COM.

{1228.002-\)\/0055504,2} 6

 

 

